Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 26, 2005

 

Among

 

ITC^DELTACOM, INC.

 

as Parent

 

INTERSTATE FIBERNET, INC.

 

as Borrower

 

THE SUBSIDIARY GUARANTORS NAMED HEREIN

 

as Subsidiary Guarantors

 

THE LENDERS NAMED HEREIN

 

as Lenders

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Administrative Agent and

 

Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.01.

  

Certain Defined Terms

   2

Section 1.02.

  

Computation of Time Periods; Other Definitional Provisions

   29

Section 1.03.

  

Accounting Terms

   30

ARTICLE II        AMOUNTS AND TERMS OF THE ADVANCES

   31

Section 2.01.

  

Restructuring

   31

Section 2.02.

  

Intentionally omitted

   31

Section 2.03.

  

Repayment of Advances

   31

Section 2.04.

  

Intentionally omitted.

   31

Section 2.05.

  

Prepayments

   31

Section 2.06.

  

Interest

   32

Section 2.07.

  

Fees

   33

Section 2.08.

  

Intentionally Omitted

   33

Section 2.09.

  

Increased Costs, Etc

   33

Section 2.10.

  

Payments and Computations

   34

Section 2.11.

  

Taxes

   35

Section 2.12.

  

Sharing of Payments, Etc

   38

Section 2.13.

  

Intentionally omitted

   39

Section 2.14.

  

Defaulting Lenders

   39

Section 2.15.

  

Evidence of Debt; Register

   41

ARTICLE III        CONDITIONS OF LENDING

   42

Section 3.01.

  

Conditions Precedent to the Amendment Effective Date

   42

ARTICLE IV        REPRESENTATIONS AND WARRANTIES

   46

Section 4.01.

  

Representations and Warranties of the Borrower

   46

ARTICLE V        COVENANTS

   56

Section 5.01.

  

Affirmative Covenants

   56

Section 5.02.

  

Negative Covenants

   65

Section 5.03.

  

Reporting Requirements

   76

ARTICLE VI        EVENTS OF DEFAULT

   82

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 6.01.

  

Events of Default

   82

ARTICLE VII        GUARANTY

   86

Section 7.01.

  

Guaranty; Limitation of Liability

   86

Section 7.02.

  

Guaranty Absolute

   86

Section 7.03.

  

Waivers and Acknowledgments

   88

Section 7.04.

  

Subrogation

   88

Section 7.05.

  

Guaranty Supplements

   89

Section 7.06.

  

Subordination

   89

Section 7.07.

  

Continuing Guaranty; Assignments

   90

Section 7.08.

  

Release of Guarantor

   90

ARTICLE VIII        THE AGENT

   91

Section 8.01.

  

Authorization and Action

   91

Section 8.02.

  

Agents’ Reliance, Etc

   91

Section 8.03.

  

GECC and Affiliates

   92

Section 8.04.

  

Lender Credit Decision

   92

Section 8.05.

  

Indemnification

   92

Section 8.06.

  

Successor Agents

   93

Section 8.07.

  

Appointment of Subagents

   93

ARTICLE IX        MISCELLANEOUS

   94

Section 9.01.

  

Amendments, Etc

   94

Section 9.02.

  

Notices, Etc

   94

Section 9.03.

  

No Waiver; Remedies

   95

Section 9.04.

  

Costs and Expenses

   95

Section 9.05.

  

Right of Set-off

   97

Section 9.06.

  

Binding Effect

   97

Section 9.07.

  

Assignments and Participations

   97

Section 9.08.

  

Execution in Counterparts

   100

Section 9.09.

  

Confidentiality

   100

Section 9.10.

  

Release of Collateral

   101

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 9.11.

  

Jurisdiction, Etc

   101

Section 9.12.

  

Governing Law

   101

Section 9.13.

  

Waiver of Jury Trial

   101

Section 9.14.

  

Waiver and Consent

   102

Section 9.15.

  

Release of the Agents and the Lenders

   102

Section 9.16.

  

Authorization for Intercreditor and Subordination Agreements

   102

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -     

Applicable Lending Offices

Schedule II

   -     

Subsidiary Guarantors

Schedule III

   -     

Competitors

Schedule IV

   -     

Intentionally Omitted

Schedule V

   -     

EBITDA Adjustments

Schedule VI

   -     

Asset Sales

Schedule 4.01(a)(ii)

   -     

Pending Good Standing

Schedule 4.01(b)

   -     

Subsidiaries

Schedule 4.01(d)

   -     

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

   -     

Disclosed Litigation

Schedule 4.01(o)

   -     

Exceptions to Material Adverse Change/Effect

Schedule 4.01(p)

   -     

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(r)

   -     

Open Years; Unpaid Tax Liabilities; Adjusted Tax Bases

Schedule 4.01(t)

   -     

Surviving Debt

Schedule 4.01(v)

   -     

Liens

Schedule 4.01(w)

   -     

Owned Real Property

Schedule 4.01(x)

   -     

Leased Real Property

Schedule 4.01(y)

   -     

Investments

Schedule 4.01(z)

   -     

Intellectual Property

Schedule 4.01(aa)

   -     

Material Contracts

Schedule 5.02(h)

   -     

Permitted Affiliate Transactions

Schedule 9.14

   -     

Waived Events of Default

 

EXHIBITS

 

Exhibit A

   -     

Form of Term Note

Exhibit B

   -     

Intentionally Omitted

Exhibit C

   -     

Form of Assignment and Acceptance

Exhibit D

   -     

Form of Security Agreement

Exhibit E-1

   -     

Form of Second Lien Intercreditor and Subordination Agreement

Exhibit E-2

   -     

Form of Third Lien Intercreditor and Subordination Agreement

Exhibit F

   -     

Form of Solvency Certificate

Exhibit G

   -     

Form of Opinion of Counsel to the Loan Parties

Exhibit H

   -     

Form of Account Control Agreement

Exhibit I

   -     

Form of Guaranty Supplement

 

iv



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 26, 2005 (this
“Agreement”), among ITC^DeltaCom, Inc., a Delaware corporation (the “Parent”),
Interstate FiberNet, Inc., a Delaware corporation (the “Borrower”), the
subsidiary guarantors listed on the signature page hereof, the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Lenders”), General Electric Capital Corporation, as administrative
agent (together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lenders and as collateral
agent (together with any successor collateral agent appointed pursuant to
Article VIII, the “Collateral Agent” and, together with the Administrative
Agent, the “Agents”).

 

RECITALS:

 

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors thereunder, the
Lenders and the Agents entered into that certain Credit Agreement, dated as of
October 6, 2003 (the “Original Second Lien Credit Agreement”);

 

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors, the Lenders and
the Agents amended and restated the Original Second Lien Credit Agreement by
entering into that certain Amended and Restated Credit Agreement, dated as of
March 29, 2005, as amended (the “Existing Second Lien Credit Agreement”);

 

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors thereunder, the
lenders from time to time party thereto and Wells Fargo Bank, N.A., as
administrative agent and collateral agent, entered into that certain Third
Amended and Restated Credit Agreement, dated as of March 29, 2005, as amended
(the “Existing First Lien Credit Agreement”);

 

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors, the lenders from
time to time party thereto and WCAS (as defined below), as administrative agent
and collateral agent, entered into that certain Credit Agreement, dated as of
March 29, 2005 (the “Original Third Lien Credit Agreement”);

 

WHEREAS, the Parent, the Borrower and the Subsidiary Guarantors desire to enter
into that certain Note Purchase Agreement, dated as of the date hereof, by and
among the Parent, the Borrower, as issuer, the Subsidiary Guarantors, the note
purchasers named therein, Tennenbaum Capital Partners, LLC, as agent, and TCP
Agency Services LLC (“TCP”), as collateral agent (the “Note Purchase
Agreement”), pursuant to which the Borrower will issue senior secured notes in
the aggregate principal amount of $209,000,000, the proceeds of which will be
used to repay in full amounts outstanding under the Existing First Lien Credit
Agreement and for general working capital purposes;

 

WHEREAS, concurrently herewith, the Parent, the Borrower, the Subsidiary
Guarantors, certain Lenders (as defined in the Original Third Lien Credit
Agreement) and certain of the purchasers under the Note Purchase Agreement
(collectively, the “New Third Lien Lenders”) are amending and restating the
Original Third Lien Credit Agreement pursuant to the



--------------------------------------------------------------------------------

New Third Lien Securities Purchase Agreement (as defined below) pursuant to
which the New Third Lien Lenders are purchasing (i) $30,000,000 in aggregate
principal amount of newly-issued secured notes (the “New Third Lien Notes”)
issued by the Borrower and (ii) New Warrants (as defined below) issued by the
Parent, the proceeds of such New Third Lien Notes and New Warrants to be used by
the Borrower for general working capital purposes;

 

WHEREAS, concurrently herewith, pursuant to that certain Exchange Agreement,
dated as of even date herewith (the “Exchange Agreement”), by and among WCAS,
the Parent, the Borrower and the Subsidiary Guarantors, the Existing Third Lien
Notes are being exchanged for New Third Lien Notes in the aggregate principal
amount equal to the sum of (x) $20,000,000 plus (y) the aggregate amount of
capitalized PIK interest on the Existing Third Lien Notes through the Amendment
Effective Date (as defined below);

 

WHEREAS, subject to the continuation without interruption of the Liens created
thereby, it is the intention of the parties that the Original Third Lien Credit
Agreement be amended and restated as of the Amendment Effective Date; and

 

WHEREAS, it is the intention of the parties that this Agreement not novate,
extinguish or replace the indebtedness governed by the Existing Second Lien
Credit Agreement, but that, from and after the Amendment Effective Date, the
Existing Second Lien Credit Agreement and the aggregate outstanding amount of
the obligations owing by the Loan Parties thereunder shall be assumed,
restructured, combined, converted and consolidated pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that, as of the Amendment Effective Date, the
Existing Second Lien Credit Agreement shall be amended and restated in its
entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Control Agreement” has the meaning specified in Section 5.01(o).

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Administrative Agent” has the meaning specified in the preamble of this
Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lenders.

 

“Advance” means a Term Advance.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the preamble of this Agreement.

 

“Agreement” means this Second Amended and Restated Credit Agreement, dated as of
July 26, 2005, among the Parent, the Borrower, the Subsidiary Guarantors, the
Lenders and the Agents, as amended, replaced or refinance from time to time.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Amendment Effective Date” means the first date on which the conditions set
forth in Section 3.01 shall have been satisfied.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Eurodollar Lending Office.

 

“Appropriate Lender” means, at any time, with respect to the Term Facility, a
Lender that has a Commitment with respect to the Term Facility at such time.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C hereto.

 

“Assumed BTI Debt” means (a) unsecured Debt in the principal amount of
$18,525,000 evidenced by the 10 1/2% Senior Notes due 2007 of BTI and (b)
unsecured Debt in the principal amount of $7,100,000 evidenced by the note
payable by BTI, Inc. to the order of P&H, Inc.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended.

 

“Benefit Plan Exchange Offer” means any transaction in which the Parent acquires
and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

 

“Board Designees” means individuals whose nomination for election, appointment
or election as directors of the Parent is effectuated pursuant to (a) the
Governance Agreement or (b) to the extent applicable from time to time, the
Series A Certificate of Designation or the Series B Certificate of Designation.

 

“Borrower” has the meaning specified in the preamble of this Agreement.

 

“Borrowing” means a Term Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“BTI” means BTI Telecom Corp., a North Carolina corporation.

 

“BTI, Inc.” means Business Telecom, Inc.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, capacity or dark
fiber indefeasible rights of use (IRUs), fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or should be, in accordance with GAAP, reflected as
additions to property, plant or equipment on a Consolidated balance sheet of
such Person or have a useful life of more than one year plus (b) the aggregate
principal amount of all Debt (including Obligations under Capitalized Leases)
assumed or Incurred in connection with any such expenditures. For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital

 

4



--------------------------------------------------------------------------------

Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the date
of this Agreement or issued thereafter, including, without limitation, all
Common Stock and Preferred Stock.

 

“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents, the First Lien Loan Documents and the New Third
Lien Documents and having a maturity of not greater than 360 days from the date
of issuance thereof: (a) readily marketable direct obligations of the Government
of the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States; (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1 billion; (c)
commercial paper in an aggregate amount of no more than $160,000,000 per issuer
outstanding at any time, issued by any corporation organized under the laws of
any State of the United States and rated at least “P-1” (or the then equivalent
grade) by Moody’s Investors Service, Inc. or “A-1” (or the then equivalent
grade) by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.; or
(d) obligations issued by any state of the United States of America or any
municipality or other political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from any of Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., Moody’s Investors Service, Inc. or Fitch Ratings, Inc.,
including, without limitation, auction rate certificates.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence on any date after the Amendment
Effective Date of any of the following: (a) a “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act) of more than 35% of the total voting power of the Voting Stock of
the Parent on a Fully Diluted Basis and such ownership represents a greater
percentage of the total voting power of the

 

5



--------------------------------------------------------------------------------

Voting Stock of the Parent, on a Fully Diluted Basis, than the percentage of the
total voting power of the Voting Stock of the Parent, on a Fully Diluted Basis,
beneficially owned (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act) by the Existing Stockholders on such date; provided however, that
for purposes of calculating the percentage in clause (a) of this definition, any
stock of the Parent issued or issuable upon exercise of the New Warrants or the
conversion of the Series C Preferred Stock shall be disregarded; or (b)
individuals who on the Amendment Effective Date constitute the board of
directors of the Parent (together with any new directors whose appointment by
the board of directors of the Parent or whose nomination by the board of
directors of the Parent for election by the Parent’s stockholders was approved
by a vote of at least a majority of the members of the board of directors then
in office who either were members of the board of directors on the Amendment
Effective Date or whose appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
board of directors then in office; or (c) the Parent shall cease to own 100%
directly of the Equity Interests of the Borrower and 100%, directly or
indirectly, of the Equity Interests of the other Loan Parties. For purposes of
clause (b) of this definition, all Board Designees shall be deemed to be members
of the board of directors of the Parent whose appointment or nomination for
election was approved in the manner specified in clause (b).

 

“Chief Financial Officer” means, with respect to any Loan Party, the officer of
such Loan Party designated by such Loan Party as its chief financial officer or,
if there is no such officer designation, the officer of such Loan Party
designated by such Loan Party as its principal accounting officer.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Agent” has the meaning specified in the preamble of this Agreement.

 

“Collateral Documents” means the Security Agreement, the Intercreditor and
Subordination Agreements, the Mortgages, and any other agreement that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.

 

“Commitment” means a Term Commitment.

 

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s equity, other than Preferred Stock of such Person,
whether outstanding on the date of this Agreement or issued thereafter,
including, without limitation, all series and classes of such common stock.

 

“Communications” has the meaning specified in the recitals of the parties to
this Agreement.

 

6



--------------------------------------------------------------------------------

“Competitor” shall mean any Person identified on Schedule III hereto (or any
Affiliate thereof) and any other Person (or any Affiliate thereof) that engages
primarily, or as one of its principal activities, in the business of providing
competitive local exchange telecommunications services to business customers.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender on a confidential basis, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to such Agent or such Lender from a source other than the Loan
Parties which such Agent or such Lender do not have reason to believe is
confidential information. Notwithstanding anything to the contrary set forth in
this definition or in this Agreement, “Confidential Information” shall not
include information relating to the tax structure or tax treatment of any
structure or transaction and all materials of any kind (including opinions and
other tax analyses) that are provided to the party relating to such tax
treatment and tax structure, excluding information the confidentiality of which
is reasonably necessary to comply with U.S. Federal or state securities laws, it
being the intent of the foregoing to cause any structure or transaction not to
be treated as having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Internal Revenue Code, and
this definition shall be construed in a manner consistent with such purpose.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Debt” means the Debt of the Parent and its Subsidiaries.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (a) the income (or loss) of any Person (other than a
Subsidiary of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Subsidiaries by such Person during such period, (b) the income (or loss)
of any Person accrued prior to the date such Person becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or the date on which such Person’s assets are acquired by the
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of such income is not at such time permitted by
operation of the terms of such Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary, and (d) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Plan.

 

“Consolidated Net Worth” means, at any date of determination, stockholders’
equity as set forth on the most recently available quarterly or annual
consolidated balance sheet of the Parent and its Subsidiaries (which shall be as
of a date not more than 90 days prior to the date of such computation), less any
amounts attributable to any equity

 

7



--------------------------------------------------------------------------------

security convertible into or exchangeable for Debt, the cost of treasury stock
and the principal amount of any promissory notes receivable from the sale of the
Capital Stock of the Parent or its direct or indirect Subsidiaries, each item to
be determined in conformity with GAAP (excluding the effects of foreign currency
exchange adjustments under Financial Accounting Standards Board Statement of
Financial Accounting Standards No. 52).

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Conversion Shares” means the Common Stock or other securities issued or
issuable upon conversion of the Series C Preferred Stock.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“Current Liabilities” of any Person means (a) all Debt of such Person that by
its terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date), (b) all amounts of
Funded Debt of such Person required to be paid or prepaid within one year after
such date and (c) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

 

8



--------------------------------------------------------------------------------

“Debt” of any Person means, at any time without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue by more than 90 days incurred in the ordinary course of
such Person’s business, unless such trade payables overdue by more than 90 days
are contested in good faith by such Person), (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to Redeem any Equity
Interests in such Person or in any other Person, or to Redeem options, warrants
or other rights to purchase or otherwise acquire such Equity Interests, before
the date which is six months after the Termination Date (provided, that if the
exercise of the right to Redeem such Equity Interests or options, warrants or
other rights is at the option of such Person under the terms of such Equity
Interests or otherwise, the date of such Person’s exercise, if any, of such
right to Redeem shall be the date on which such Person shall first be deemed to
have an Obligation to Redeem such Equity Interests or options, warrants or other
rights for purposes of this definition), valued in the case of Preferred
Interests at the stated liquidation preference of such Preferred Interests plus
accrued and unpaid dividends from time to time, (h) all Obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(i) all Contingent Obligations of such Person and (j) all indebtedness and other
payment Obligations referred to in clauses (a) through (i) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations. Notwithstanding clause (g) of this
definition, the Obligations referred to in such clause (g) as constituting
“Debt” shall not include Obligations of such Person to Redeem Equity Interests
in such Person (or to Redeem options, warrants or other rights to purchase or
otherwise acquire such Equity Interests) in exchange for, or out of the proceeds
of a substantially concurrent offering of, other Equity Interests (or options,
warrants or other rights to purchase or otherwise acquire such other Equity
Interests) in such Person, provided, that any Obligations of such Person to
Redeem such other Equity Interests (or to Redeem options, warrants or other
rights to purchase or acquire such other Equity Interests) shall be subject to
the provisions of such clause (g).

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, notwithstanding the foregoing, “Debt for
Borrowed Money” shall not include any trade payables, any Preferred Interests
(including, without limitation, with respect to the Loan Parties, the Series A
Preferred Stock, the Series B Preferred Stock and the Series C Preferred Stock)
or any dividends accrued or paid or payable with respect to Preferred Interests.

 

9



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time that has not been so paid
as of such time, including, without limitation, any amount required to be paid
by such Lender to (a) any other Lender pursuant to Section 2.12 to purchase any
participation in Advances owing to such other Lender and (b) any Agent pursuant
to Section 8.05 to reimburse such Agent for such Lender’s ratable share of any
amount required to be paid by the Lenders to such Agent. In the event that a
portion of a Defaulted Amount shall be deemed paid pursuant to Section 2.14(b),
the remaining portion of such Defaulted Amount shall be considered a Defaulted
Amount originally required to be paid hereunder or under any other Loan Document
on the same date as the Defaulted Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
a Defaulted Amount or (b) shall take any action or be the subject of any action
or proceeding of a type described in Section 6.01(f).

 

“Disclosed Litigation” has the meaning specified in Section 3.01(c).

 

“EBITDA” means, for any Person for any period, the sum, determined on a
Consolidated basis, without duplication, of (a) Consolidated Net Income (other
than interest income determined in accordance with GAAP), (b) interest expense,
(c) income tax expense, (d) depreciation expense, (e) amortization expense, (f)
the aggregate of all non-cash items included in arriving at Consolidated Net
Income in clause (a) above (other than any such non-cash item to the extent it
represents an accrual of or reserve for cash expenditures for any future period
or a write-down or write-off of a right to payment), (g) asset impairment
charges, and (h) special consulting fees, and other charges incurred pursuant to
Statement of Financial Accounting Standard No. 146, all as set forth on Schedule
V hereto. Notwithstanding the foregoing and for purposes of the computations of
EBITDA with respect to the financial condition covenants set forth in Section
5.02(r), EBITDA for the Parent and its Subsidiaries for the fiscal quarter
ending September 30, 2005 shall be equal to the quotient of (i) the product of
(x) EBITDA for the nine-month period then ended multiplied by (y) twelve (ii)
divided by nine; for fiscal quarters ending December 31, 2005 and thereafter,
EBITDA for the Parent and its Subsidiaries shall be calculated based on the
twelve-month period ending on the last date of the most recently ended fiscal
quarter.

 

“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Advances) as approved (so long as no Default has occurred and is
continuing at the time of the relevant assignment pursuant to Section 9.07) by
the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party

 

10



--------------------------------------------------------------------------------

nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition; provided, further, that no Competitor shall qualify as an
Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“Equity Plan Securities” means any Equity Interests awarded, granted, sold or
issued pursuant to any stock option, restricted stock, stock incentive, deferred
compensation, profit sharing, defined benefit, defined contribution or other
benefit plan of any Loan Party or any Subsidiary of any Loan Party.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA), excluding, however, a “standard termination” as
defined in Section 4041(a)(2) of ERISA; (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period
(provided, that, if for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates) by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.

 

12



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means, for any period,

 

  (a) the sum of:

 

(i) Consolidated net income (or loss) of the Parent and its Subsidiaries for
such period plus

 

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss) plus

 

(iii) if there was a net increase in Consolidated Current Liabilities of the
Parent and its Subsidiaries during such period, the amount of such net increase
plus

 

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Parent and its Subsidiaries during such period, the
amount of such net decrease less

 

  (b) the sum of (without duplication):

 

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) plus

 

(ii) if there was a net decrease in Consolidated Current Liabilities of the
Parent and its Subsidiaries during such period, the amount of such net decrease
plus

 

13



--------------------------------------------------------------------------------

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Parent and its Subsidiaries during such period, the
amount of such net increase plus

 

(iv) Capital Expenditures of the Parent and its Subsidiaries during such period,
provided, however, that such Capital Expenditures are made in the
telecommunications industry or ancillary or related industry and in accordance
with this Agreement plus

 

(v) all payments made pursuant to Sections 2.03(a) and (b) and 2.05(a) plus

 

(vi) all payments of principal under the First Lien Loan Documents and on
account of the Assumed BTI Debt.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agreement” has the meaning specified in the recitals hereto.

 

“Existing Debt Refinancing” has the meaning set forth in Section 5.02(b)(vii).

 

“Existing First Lien Credit Agreement” has the meaning specified in the
recitals.

 

“Existing Second Lien Credit Agreement” has the meaning specified in the
recitals.

 

“Existing Stockholders” means the WCAS Securityholders and their Affiliates. For
purposes of this definition, “Affiliate” means, as applied to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with, such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Existing Third Lien Notes” means the notes issued under the Original Third Lien
Credit Agreement.

 

“Existing Warrants” means warrants issued pursuant to the Existing Warrant
Documents.

 

“Existing Warrant Documents” means (a) that certain Warrant Agreement, dated as
of March 29, 2005, between the Parent and Mellon Investor Services LLC, as
warrant agent, as amended, (b) the Amendment No. 1 to Governance Agreement,
dated as of March 29, 2005, by and among the Parent, WCAS Capital Partners III,
L.P., WCAS, WCAS Information Partners, L.P. and certain individual investors and
trusts listed on the signature pages thereto and (c) each other agreement,
certificate, document or instrument delivered in connection with clauses (a) and
(b) above.

 

14



--------------------------------------------------------------------------------

“Existing Warrant Shares” means the Common Stock or other securities of the
Parent issued or issuable upon exercise of the Existing Warrants.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments, any net proceeds of any refinancing permitted
under Section 5.02(b)(v) (in excess of the amount necessary to pay in full the
obligations in respect of the First Lien Loan Documents) and any purchase price
adjustment received in connection with any purchase agreement; provided,
however, that an Extraordinary Receipt shall not include cash receipts, awards
or payments received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) are in respect of loss or damage to fixed
assets, real property or equipment and are applied to replace or repair such
fixed assets, real property or equipment in respect of which such proceeds,
awards or payments were received in accordance with the terms of the Loan
Documents (or to reimburse such Person for expenditures previously incurred on
account of such replacement or repair), provided, that such proceeds, awards or
payments (i) are immediately deposited into an account held by the Collateral
Agent on behalf of the Lenders, and (ii) are applied within nine months after
the occurrence of such damage or loss, provided, that the Borrower shall have
delivered documentation reasonably satisfactory to the Administrative Agent
evidencing the cost and proposed use of any equipment repaired or replaced
pursuant thereto, or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, or (c) are received by any Person by way of reimbursement
or indemnification of such Person for costs and expenses incurred by such
Person.

 

“Facility” means the Term Facility.

 

“FCC” means the Federal Communications Commission, or any governmental agency
succeeding to the functions thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Covenants Certificate” means the certificate delivered by the
Borrower and certified by the Chief Financial Officer of the Borrower and
containing the information specified in Sections 5.03(b)(ii) and (iii) and
5.03(c)(ii) and (iii), as applicable, and demonstrating compliance with the
applicable covenants.

 

15



--------------------------------------------------------------------------------

“First Lien Agents” means the “Agents” (as provided and defined in the First
Lien Credit Agreement).

 

“First Lien Collateral Agent” means TCP and any successor collateral agent
appointed pursuant to Article VIII of the First Lien Credit Agreement.

 

“First Lien Credit Agreement” means the Note Purchase Agreement, dated as of
even date herewith, among the Parent, the Borrower, as issuer, the subsidiary
guarantors listed on the signature pages thereof, the First Lien Lenders and the
other parties thereto, as amended, refinanced or replaced in accordance with the
Second Lien Intercreditor and Subordination Agreement.

 

“First Lien Facilities” means the “Notes” (as provided and defined in the First
Lien Credit Agreement).

 

“First Lien Lenders” means the “Note Purchasers” (as provided and defined in the
First Lien Credit Agreement).

 

“First Lien Loan Documents” means the “Note Purchase Documents” (as provided and
defined in the First Lien Credit Agreement), as amended, refinanced or replaced
in accordance with the Second Lien Intercreditor and Subordination Agreement.

 

“First Lien Security Agreement” means the “Security Agreement” (as provided and
defined in the First Lien Credit Agreement), as amended, refinanced or replaced
in accordance with the Second Lien Intercreditor and Subordination Agreement.

 

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fully Diluted Basis” means, as of any date of determination, the sum of (a) the
number of shares of Voting Stock outstanding as of such date of determination
plus (b) the number of shares of Voting Stock issuable upon the exercise,
conversion or exchange of all then-outstanding warrants, options, convertible
Capital Stock or indebtedness, exchangeable Capital Stock or indebtedness, or
other rights exercisable for or convertible or exchangeable into, directly or
indirectly, shares of Voting Stock, whether at the time of issue or upon the
passage of time or upon the occurrence of some future event, and whether or not
in the money as of such date of determination.

 

“Funded Debt” of any Person means Debt of such Person that by its terms matures
more than one year after the date of its creation or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of its creation.

 

16



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in Section 1.03(a).

 

“GECC” means General Electric Capital Corporation solely in its capacity as a
Lender or Administrative Agent and Collateral Agent under this Agreement.

 

“Governance Agreement” means the Amended and Restated Governance Agreement,
dated as of July 26, 2005, among the Parent, WCAS Capital Partners III, L.P.,
WCAS, WCAS Information Partners, L.P., Special Value Bond Fund II, LLC, Special
Value Absolute Return Fund, LLC, and the other note purchasers party thereto and
certain individual investors and trusts listed on the signature pages thereto,
as amended pursuant to its terms.

 

“Governmental Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01(a).

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties.

 

“Guarantors” means the Parent and the Subsidiary Guarantors.

 

“Guaranty Supplement” has the meaning specified in Section 7.05.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls or radon gas and (b) any other chemicals, materials,
substances or wastes designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant under any Environmental Law or with respect to
which liability or standards of conduct are imposed under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Secured Hedge Agreement.

 

“Incur” means, with respect to any Debt, to incur, create, issue, assume,
guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Debt.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

17



--------------------------------------------------------------------------------

“Interconnection Agreements” means each Interconnection Agreement entered into
by and between the Borrower and/or any Subsidiary Guarantor, on the one hand,
and (a) BellSouth Telecommunications, Inc., (b) Sprint companies (including
Sprint Florida Incorporated, Carolina Telephone, Telegraph Company and Central
Telephone Company – North Carolina Division, United Telephone Company of the
Carolinas, United Telephone – Southeast Inc., Central Telephone Company of
Virginia, United Telephone – Southeast Inc.), or (c) Verizon companies
(including Verizon Florida, Inc., GTE South Incorporated, GTE Southwest
Incorporated d/b/a Verizon Southwest, Verizon Delaware, Inc., Verizon South,
Inc., Verizon Maryland, Inc., Verizon New Jersey, Inc., Verizon New York, Inc.,
Verizon Pennsylvania, Inc., Verizon Virginia, Inc., Verizon Washington, D.C.
Inc., Verizon West Virginia, Inc.), on the other hand, and any agreement
replacing any such Interconnection Agreement from time to time.

 

“Intercreditor and Subordination Agreements” means the Second Lien Intercreditor
and Subordination Agreement and the Third Lien Intercreditor and Subordination
Agreement.

 

“Interest Coverage Ratio” means, at any date of determination the ratio of (a)
Consolidated EBITDA of the Parent and its Subsidiaries to (b) the cumulative
cash interest paid in respect of all Debt for Borrowed Money of or by the Parent
and its Subsidiaries. For the fiscal quarter ending September 30, 2005,
cumulative cash interest paid shall be calculated as cumulative cash interest
paid for the nine-month period then ended multiplied by twelve divided by nine;
for fiscal quarters ending December 31, 2005 and thereafter, cumulative cash
interest paid shall be calculated based on the twelve-month period ending on the
last date of the most recently ended fiscal quarter.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance and ending on the one month anniversary thereof and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the one month anniversary thereof; provided,
however, that:

 

(a) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

18



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor Incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“Lenders” means the banks, financial institutions and other institutional
lenders listed on the signature pages hereof and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) for purposes of this Agreement and the Notes (i) this
Agreement, (ii) the Notes and (iii) the Collateral Documents and (b) for
purposes of the Collateral Documents and for all other purposes other than for
purposes of this Agreement and the Notes, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents and (iv) each Secured Hedge Agreement, in each
case, as amended.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Management Plan” means that certain ITC^DeltaCom 2005-2006 Business Plan, dated
March 9, 2005, as delivered by the Parent to the Lenders.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Parent and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Loan Parties and the Subsidiaries of the Loan Parties, taken as
a whole, (b) the rights and remedies of the Agents or any Lender under any Loan
Document or (c) the ability of any Loan Party to perform its Obligations under
any Loan Document to which it is or is to be a party.

 

19



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person, including but not limited to, in the case of any Loan
Party or any Subsidiary of any Loan Party, the Interconnection Agreements.

 

“Mortgage Policies” has the meaning specified in Section 5.01(n)(i)(B).

 

“Mortgages” has the meaning specified in Section 5.01(n)(i).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset by any Person (excluding Equity Interests), or any
Extraordinary Receipt received by or paid to or for the account of any Person,
the aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person in connection with such transaction after deducting
therefrom only (without duplication) (a) reasonable and customary brokerage
commissions, underwriting fees and discounts, legal fees and expenses, finder’s
fees and other similar fees and commissions and out-of-pocket costs and
expenses, and (b) the amount of taxes payable in connection with or as a result
of such transaction, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
to a Person that is not an Affiliate of such Person and are properly
attributable to such transaction or to the asset that is the subject thereof;
provided, however, that in the case of taxes that are deductible under clause
(b) above but for the fact that, at the time of receipt of such cash, such taxes
have not been actually paid or are not then payable, such Loan Party or such
Subsidiary may deduct an amount (the “Reserved Amount”) equal to the amount
reserved in accordance with GAAP for such Loan Party’s or such Subsidiary’s
reasonable estimate of such taxes, other than taxes for which such Loan Party or
such Subsidiary is indemnified; provided, further, however, that, at the time
such taxes are paid, an amount equal to the amount, if any, by which the
Reserved Amount for such taxes exceeds the amount of such taxes actually paid
shall constitute “Net Cash Proceeds” of the type for which such taxes were
reserved for all purposes hereunder; provided, further, still, that Net Cash
Proceeds from Extraordinary Receipts shall not include up to $500,000 of cash
proceeds in the aggregate received in connection with one or more such receipts,
to the extent such

 

20



--------------------------------------------------------------------------------

cash proceeds are applied to replace the asset in respect of which such cash
proceeds were received or are otherwise invested in such Person’s business, so
long as application is made within nine months after the occurrence of such
receipt.

 

“New Third Lien Documents” means the New Third Lien Securities Purchase
Agreement, the Exchange Agreement, the New Third Lien Notes, the security
agreements pursuant thereto and all other agreements securing obligations
thereunder or otherwise related thereto, as amended, refinanced or replaced in
accordance with the Third Lien Intercreditor and Subordination Agreement.

 

“New Third Lien Lenders” has the meaning specified in the recitals hereto.

 

“New Third Lien Notes” has the meaning specified in the recitals hereto.

 

“New Third Lien Securities Purchase Agreement” means that certain Securities
Purchase Agreement dated as of the Amendment Effective Date by and among the
Parent, the Borrower, as issuer, the Subsidiary Guarantors, the purchasers party
thereto, Tennenbaum Capital Partners, LLC, as agent, and TCP Agency Services,
LLC, as collateral agent, as amended, refinanced or replaced in accordance with
the Third Lien Intercreditor and Subordination Agreement.

 

“New Warrants” means warrants governed by the New Warrant Agreement and issued
under the New Third Lien Securities Purchase Agreement and the New Warrant
Agreement.

 

“New Warrant Agreement” means that certain Warrant Agreement, dated as of July
26, 2005, between the Parent and Mellon Investor Services LLC, as warrant agent,
as amended.

 

“New Warrant Documents” means (a) the New Warrant Agreement, (b) the Governance
Agreement, (c) that certain Registration Rights Agreement, dated as of the
Amendment Effective Date, by and among the Parent and the New Purchasers (as
defined therein) and (d) each other agreement, certificate, document or
instrument delivered in connection with the agreements referred to in clauses
(a), (b) and (c) above.

 

“New Warrant Shares” means the Series C Preferred Stock, the Common Stock of the
Parent or other securities of the Parent issued or issuable upon exercise of the
New Warrants.

 

“Note” means a Term Note, as amended.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not

 

21



--------------------------------------------------------------------------------

such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f). Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document, including Post-Petition Interest and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

 

“Open Year” has the meaning specified in Section 4.01(r)(iii).

 

“Ordinary Course Obligations” means obligations (exclusive of obligations for
the payment of borrowed money) under letters of credit, surety bonds, pledges,
deposits or other arrangements made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, bankers’ acceptances, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business.

 

“Original Second Lien Credit Agreement” has the meaning specified in the
recitals hereto.

 

“Original Third Lien Credit Agreement” has the meaning specified in the recitals
hereto.

 

“Other Taxes” has the meaning specified in Section 2.11(b).

 

“Parent” has the meaning specified in the preamble of this Agreement.

 

“Parent Guaranty” means the guaranty of the Parent set forth in Article VII.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; and (d) Permitted
Encumbrances.

 

“Permitted Reorganization” means a corporate reorganization transaction or
series of transactions approved by the Agent in its reasonable discretion
pursuant to which certain business operations of BTI are combined with certain
business operations of ITC^DeltaCom Communications, Inc. and DeltaCom
Information Systems, Inc.

 

22



--------------------------------------------------------------------------------

(whether accomplished by merger, share exchange, stock transfer, asset transfer
or otherwise) for purposes of avoiding overlapping of certain interconnection
agreements, certain duplicative fees and expenses, and otherwise streamlining
the business and operations of the Parent and its Subsidiaries; provided, that,
in addition to other reasonable conditions the Agent may request, (a) in the
case of any merger or consolidation involving the Borrower, the Borrower shall
be the surviving Person, (b) the Person formed by or surviving such merger or
consolidation (if not the Parent) shall be a direct or indirect wholly-owned
Subsidiary of the Parent and if a Subsidiary Guarantor is a party thereto, the
Person formed by or surviving such merger or consolidation (if not the Parent or
the Borrower) shall be a direct or indirect wholly-owned Subsidiary Guarantor,
(c) immediately after giving effect to such reorganization, on a pro forma
basis, the Parent and its Subsidiaries, taken as a whole, shall have a
Consolidated Net Worth equal to or greater than the Consolidated Net Worth of
the Parent and its Subsidiaries, taken as a whole, immediately prior to such
reorganization, and (d) such reorganization does not result in any Loan Party or
any of its Subsidiaries no longer being wholly owned, directly or indirectly,
within the ITC^DeltaCom, Inc. consolidated group of companies. Notwithstanding
the Agents’ right to approve the Permitted Reorganization in its reasonable
discretion, neither any Agent nor any Lender shall charge the Loan Parties a fee
for such approval, so long as no other lenders of the Borrower charge any fee
for approval and/or consent to the Permitted Reorganization.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Shares” has the meaning specified in the Security Agreement.

 

“Post-Petition Interest” means any and all interest and expenses that accrue
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of any one or more of the Loan Parties
(or would accrue but for the operation of applicable bankruptcy or insolvency
laws) whether or not such interest is allowed or allowable as a claim in any
such proceeding.

 

“Pre-Amendment Information” means all of the written information provided by or
on behalf of the Borrower to the Lenders prior to the Amendment Effective Date.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of

 

23



--------------------------------------------------------------------------------

such Person’s preferred or preference equity, whether outstanding on the date of
this Agreement or issued thereafter, including, without limitation, all series
and classes of such preferred or preference stock.

 

“Projections” has the meaning specified in Section 4.01(i).

 

“PUC” means any state regulatory agency or body that exercises jurisdiction over
the rates or services or the ownership, construction or operation of any network
facility or long distance telecommunications systems or over Persons who own,
construct or operate a network facility or long distance telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.

 

“Redeem” means to purchase, redeem or otherwise retire or acquire for value,
provided, however, that, notwithstanding the foregoing, “Redeem” shall not
include (a) the acquisition and/or retirement by the Parent of Common Stock or
other Equity Interests of the Parent tendered by the holder of an Equity Plan
Security in payment of an exercise or purchase price specified in such Equity
Plan Security, (b) a Benefit Plan Exchange Offer, (c) the purchase or redemption
of Equity Interests using only Common Stock (or warrants or options to purchase
Common Stock) as consideration for such purchase or redemption or (d) the
payment by the Parent of cash in lieu of fractional shares of Capital Stock of
the Parent in an amount not to exceed $500,000 through the Termination Date.

 

“Register” has the meaning specified in Section 2.15(b).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Replaced Lender” has the meaning specified in Section 2.11(g).

 

“Replacement Effective Date” has the meaning specified in Section 2.11(g).

 

“Replacement Lender” has the meaning specified in Section 2.11(g).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority of the aggregate principal amount of the Advances outstanding at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (A) the aggregate principal amount of the Advances owing to such Lender (in
its capacity as a Lender) and outstanding at such time and (B) the aggregate
unused Commitments of such Lender at such time, and provided further, however,
that in the event one Lender holds in excess of a majority of the aggregate
principal amount of the Advances outstanding, at least two Lenders shall be
required to be deemed “Required Lenders.”

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning specified in Section 5.02(g).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Intercreditor and Subordination Agreement” means that certain
Intercreditor and Subordination Agreement, dated as of the Amendment Effective
Date, among the Agents, on their own behalf and on behalf of the Lenders, the
First Lien Agents, on their own behalf and on behalf of the First Lien Lenders
and the Loan Parties, in substantially the form of Exhibit E-1 hereto, as
amended.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

 

“Secured Obligations” has the meaning specified in the Security Agreement and
shall include without limitation the obligations secured by the Mortgages.

 

“Secured Parties” means the Agents, the Lenders and the Hedge Banks.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” has the meaning specified in Section 3.01(b)(ii).

 

“Senior Debt” means, for any period, all Debt of the Loan Parties and their
respective Subsidiaries incurred pursuant to the First Lien Credit Agreement and
secured by a first priority Lien on real or personal property of the Loan
Parties and their respective Subsidiaries.

 

“Senior Debt Ratio” means, as of any date of determination, the ratio of (a)
Senior Debt as of such date to (b) Consolidated EBITDA of the Parent and its
Subsidiaries.

 

“Series A Certificate of Designation” means the Parent’s Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
other Special Rights of 8% Series A Convertible Redeemable Preferred Stock and
Qualifications, Limitations and Restrictions Thereof, as in effect from time to
time.

 

“Series A PIK Dividends” means the shares of Series A Preferred Stock paid or
payable as dividends on outstanding shares of Series A Preferred Stock.

 

“Series A Preferred Stock” means the shares of preferred stock of the Parent
designated as the 8% Series A Convertible Redeemable Preferred Stock and issued
pursuant to the Series A Certificate of Designation, including, without
limitation, Series A PIK Dividends.

 

“Series A Warrants” means the Common Stock purchase warrants issued by the
Parent on the date of the initial issuance of the Series A Preferred Stock and
any warrants issued in exchange or substitution therefor or upon exercise
thereof in accordance with the warrant agreement pursuant to which such Common
Stock purchase warrants were issued.

 

25



--------------------------------------------------------------------------------

“Series B Certificate of Designation” means the Parent’s Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
other Special Rights of 8% Series B Convertible Redeemable Preferred Stock and
Qualifications, Limitations and Restrictions Thereof, as in effect from time to
time.

 

“Series B PIK Dividends” means the shares of Series B Preferred Stock paid or
payable as dividends on outstanding shares of Series B Preferred Stock.

 

“Series B Preferred Stock” means the shares of preferred stock of the Parent
designated as the 8% Series B Convertible Redeemable Preferred Stock and issued
pursuant to the Series B Certificate of Designation, including, without
limitation, Series B PIK Dividends.

 

“Series C Certificate of Designation” means the Parent’s Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
other Special Rights of Series C Convertible Preferred Stock and Qualifications,
Limitations and Restrictions Thereof, as in effect from time to time.

 

“Series C PIK Dividends” means the shares of Series C Preferred Stock paid or
payable as dividends on outstanding shares of Series C Preferred Stock.

 

“Series C Preferred Stock” means the shares of preferred stock of the Parent
designated as the Series C Convertible Preferred Stock and issued pursuant to
the Series C Certificate of Designation, including, without limitation, the
Series C PIK Dividends.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvency Certificate” has the meaning specified in Section 3.01(q).

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (a) the then fair market value of the property of such Person
is (i) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (ii) not less than the amount that is reasonably
believed to be required to pay the probable liabilities on such Person’s then
existing debts as they become absolute and due considering all financing
alternatives and asset sales available to such Person pursuant to the terms of
this Agreement and (b) such Person does not believe that it shall be required to
incur debts beyond its ability to pay such debts as they become due. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

26



--------------------------------------------------------------------------------

“Subordinated Debt” means Debt that, (a) does not have any scheduled principal
payment, mandatory principal prepayment, sinking fund payment or similar payment
due prior to the maturity date of the Advances, (b) is not secured by any Lien
on any Property or assets of any Loan Party or any of its Subsidiaries, (c) is
subordinated on terms and conditions reasonably satisfactory to the Required
Lenders and (d) is subject to such covenants and events of default as may be
reasonably acceptable to the Required Lenders.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means the Subsidiaries of the Parent listed on Schedule
II hereto and each other Subsidiary of the Parent that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(j).

 

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VII.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
as of the Amendment Effective Date (other than Debt under this Agreement, the
New Third Lien Securities Purchase Agreement or under the First Lien Credit
Agreement) as set forth on Schedule 4.01(t).

 

“Tax Agreement” means the Tax Indemnification Agreement, dated as of August 26,
1997, between ITC Holding Company, Inc. and the Parent.

 

“Tax Certificate” has the meaning specified in Section 5.03(k).

 

“Taxes” has the meaning specified in Section 2.11(a).

 

“TCP” has the meaning specified in the recitals hereto.

 

“Term Advance” means the single advance that was made by each Term Lender,
according to such Lender’s Term Commitment, upon the closing of the Original
Second Lien Credit Agreement.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances made
by the Term Lenders.

 

27



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 2.15(b) as such Lender’s “Term Commitment.”

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

“Term Lender” means any Lender that has a Term Commitment.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender, as amended.

 

“Termination Date” means the earlier of (a) the date on which the Administrative
Agent, by notice to the Borrower, declares the Notes, all interest thereon and
all other amounts payable under this Agreement and the other Loan Documents to
be forthwith due and payable pursuant to Section 6.01 and (b) August 26, 2009.

 

“Third Lien Agents” means the “Agents” (as provided and defined in the New Third
Lien Securities Purchase Agreement).

 

“Third Lien Intercreditor and Subordination Agreement” means the Intercreditor
and Subordination Agreement, dated as of the Amendment Effective Date, among
each of the Agents, on their own behalf and on behalf of the Lenders, the First
Lien Agents, on their own behalf and on behalf of the First Lien Lenders, the
Third Lien Agents, the Third Lien Lenders and the Loan Parties, in substantially
the form of Exhibit E-2 hereof, as amended as permitted thereby.

 

“Third Lien Lenders” means the “Purchasers” (as provided and defined in the New
Third Lien Securities Purchase Agreement).

 

“Total Leverage Ratio” means, at any date of determination, the ratio of (x)
Consolidated Debt as of such date to (y) Consolidated EBITDA of the Parent and
its Subsidiaries. For purposes of computing Total Leverage Ratio only, the term
“Debt” as used in clause (x) above means, without duplication, the aggregate of
all Debt of the type described in clauses (a), (b), (c), (d), (e), (h) and (j)
of the definition of “Debt” and Contingent Obligations (other than Contingent
Obligations relating to minimum purchase requirements under agreements entered
into in the ordinary course of business of the Parent and its Subsidiaries) of
the Parent and its Subsidiaries in respect of the foregoing.

 

“Transactions” means the transactions contemplated by the Loan Documents.

 

“Unencumbered Parcel” means any parcel of real property owned by any Loan Party
or its Subsidiaries that was not previously pledged as Collateral to secure the
Obligations of the Loan Parties under the Existing Second Lien Credit Agreement
or the Existing First Lien Credit Agreement.

 

28



--------------------------------------------------------------------------------

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person. For purposes of
this definition, Common Stock of the Parent shall constitute Voting Stock of the
Parent and the Series A Preferred Stock, the Series B Preferred Stock and the
Series C Preferred Stock shall not constitute Voting Stock of the Parent.

 

“Warrant Shares” means the Existing Warrant Shares and the New Warrant Shares.

 

“WCAS” means Welsh, Carson, Anderson & Stowe VIII, L.P.

 

“WCAS Securityholders” means, collectively, (a) WCAS Capital Partners III, L.P.,
(b) WCAS, (c) WCAS Information Partners, L.P., (d) each of the individual
investors and trusts that executed the Governance Agreement as “WCAS
Securityholders,” (e) the Affiliates of any of the Persons referred to in
clauses (a), (b), (c) and (d) above, (f) the related Persons of any of the
Persons referred to in clauses (a), (b), (c) and (d) above and (g) the WCAS
Securityholder Permitted Transferees. For purposes of this definition,
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“WCAS Securityholder Permitted Transferees” means the individuals who are the
heirs, executors, administrators, testamentary trustees, legatees,
beneficiaries, spouses or lineal descendants of any of the WCAS Securityholders
who are natural Persons.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions.

 

(a) In this Agreement and the other Loan Documents in the computation of periods
of time from a specified date to a later specified date, the word “from” means

 

29



--------------------------------------------------------------------------------

“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.

 

(b) References to “Sections” and “Subsections” shall be to Sections and
subsections, respectively, of this Agreement and references to a “Schedule” or
an “Exhibit” shall be to Schedules and Exhibits, respectively, attached to this
Agreement, in each case unless otherwise specifically provided.

 

(c) The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter; unless such term
related to a period of time.

 

(d) References to any document, instrument or agreement shall include all
exhibits, schedules and other attachments thereto.

 

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically
defined herein, unless otherwise specified herein, shall be construed in
accordance with generally accepted accounting principles in the United States of
America as in effect from time to time (“GAAP”) and consistent with those
applied in the preparation of the financial statements of the Parent and its
Subsidiaries.

 

(b) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Administrative Agent pursuant to Section 5.03 shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.03(f), if applicable); provided, that all calculations in connection
with financial definitions and financial covenants set forth in Section 5.02(r)
shall utilize accounting principles and policies in conformity with those used
to prepare the financial statements referred to in Section 4.01(g)(i); provided,
further, if the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any covenant in Section 5.02(r) or any related definition to
eliminate the effect of any change in GAAP occurring after the Amendment
Effective Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 5.02(r) or
any related definition for such purpose), then (i) the Borrower and the
Administrative Agent shall negotiate in good faith to agree upon an appropriate
amendment to such covenant or definition and (ii) the Borrower’s compliance with
such covenant shall be determined on

 

30



--------------------------------------------------------------------------------

the basis of GAAP in effect immediately before the relevant change in GAAP
became effective until such covenant or definition is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. Restructuring. Subject to the terms and conditions hereof,
including, without limitation, Section 3.01, the parties hereto agree to, and
hereby, assume, restructure, continue and consolidate the aggregate principal
amount of the loans (together with all interest due thereon) advanced to the
Borrower, pursuant to the Original Second Lien Credit Agreement. Notwithstanding
anything to the contrary contained in this Agreement, the parties understand and
agree that, as a result of the assumption, restructuring, continuation and
consolidation contemplated hereby, the Term Facility is fully funded and no
additional funding of the Term Facility shall be made hereunder. As of the
Amendment Effective Date, the principal amount outstanding of the Term Facility
is $55,715,294, excluding accrued and unpaid interest. This amount represents a
valid and binding claim enforceable against the Loan Parties in accordance with
the terms of the Loan Documents.

 

SECTION 2.02. Intentionally omitted.

 

SECTION 2.03. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
outstanding principal amount of the Term Advances on the Termination Date. Each
Lender hereby acknowledges that the receipt of any such payments is subject to
the terms of the Second Lien Intercreditor and Subordination Agreement.

 

SECTION 2.04. Intentionally omitted.

 

SECTION 2.05. Prepayments. (a) Optional. Subject to the terms of the Second Lien
Intercreditor and Subordination Agreement, the Borrower may, upon at least three
Business Days’ notice in the case of Eurodollar Rate Advances, in each case to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Advances in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $500,000 or an integral
multiple of $500,000 in excess thereof and (y) if any prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to Section
9.04(c). Each such prepayment of any Advances shall be applied ratably to each
Lender and to the installments thereof on a pro rata basis.

 

(b) Mandatory. Subject to the terms of the Second Lien Intercreditor and
Subordination Agreement: (i) the Borrower shall (A) on September 30, 2007,
prepay an aggregate principal amount of the Advances in an amount equal to 100%
of the amount

 

31



--------------------------------------------------------------------------------

of Excess Cash Flow for Fiscal Year 2006 and (B) on the 90th day following the
end of each Fiscal Year commencing with the 2007 Fiscal Year, prepay an
aggregate principal amount of the Advances in an amount equal to 100% of the
amount of Excess Cash Flow for such Fiscal Year.

 

(ii) The Borrower shall, within two Business Days after the date of receipt of
the Net Cash Proceeds in excess of $5,000,000 in the aggregate in any Fiscal
Year, by any Loan Party from (A) the sale, lease, transfer or other disposition
of any assets of any Loan Party or any Subsidiary of a Loan Party (other than
leases in the ordinary course of business or any sale, lease, transfer or other
disposition of assets pursuant to clause (i), (ii), (iii), (v), (vi), (vii) or
(ix) of Section 5.02(e)) prepay an aggregate principal amount of the Advances
equal to such Net Cash Proceeds; provided, that no portion of the Net Cash
Proceeds retained by the Loan Parties pursuant to this subsection (ii) shall be
used by any Loan Party in connection with any merger with any Person or
acquisition of assets of any Person (other than assets acquired in the ordinary
course of the Loan Parties’ business); and (B) any Extraordinary Receipt
received by, or paid to, or for the account of, any Loan Party or any Subsidiary
of a Loan Party and not otherwise included in clause (A) above, prepay an
aggregate principal amount of the Advances in an amount equal to 100% of the
amount of such Net Cash Proceeds.

 

(iii) The Borrower shall, within two Business Days after the date of receipt,
prepay an aggregate principal amount of the Advances in an amount equal to 100%
of the proceeds received on account of (A) Debt incurred by any Loan Party
(other than Debt incurred hereunder, from the First Lien Lenders under the First
Lien Loan Documents or the Third Lien Lenders under the New Third Lien
Documents), it being understood that the proceeds of any replacement financing
or refinancing permitted under Section 5.02(b)(ii) or 5.02(b)(v) shall be used
to repay the Obligations in respect of the Debt so being replaced or refinanced
or (B) any offering of any Equity Interests of the Parent or any other Loan
Party except for Equity Interests consisting of any (1) Common Stock of the
Parent, the proceeds of the issuance and sale of which are applied to refinance
the Series A Preferred Stock, Series B Preferred Stock or Series C Preferred
Stock at not more than 100% of liquidation value plus accrued dividends, (2)
Equity Plan Securities, (3) New Warrants or (4) Warrant Shares.

 

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid
and shall be applied ratably to the Facility and to the installments thereof on
a pro rata basis.

 

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
Amendment Effect Date until such principal amount shall be paid in full, as
follows:

 

(i) Cash Interest. A rate per annum equal at all times to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance plus (B) 7.75%,
payable in cash in arrears on the last day of the applicable Interest Period and
on the date such Eurodollar Rate Advance shall be paid in full, plus

 

32



--------------------------------------------------------------------------------

(ii) PIK Interest. A rate per annum equal at all times to 0.75%, payable-in-kind
in lieu of cash (“PIK interest”), which PIK interest shall be added to the
principal amount of the Advances quarterly on the last day of the applicable
Interest Period and on the date such Eurodollar Rate Advance shall be paid in
full.

 

(b) Default Interest. Upon the occurrence and during the continuance of a
Default, the Borrower shall pay interest on (i) the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a) above and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid pursuant to
clause (a) above.

 

SECTION 2.07. Fees. Commencing on March 29, 2005 and until the Termination Date,
the Borrower shall pay to the Agent fees in the amounts set forth in a letter
agreement with the Agent.

 

SECTION 2.08. Intentionally Omitted.

 

SECTION 2.09. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of funding or maintaining Eurodollar Rate Advances
(excluding, for purposes of this Section 2.09, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.11 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that a Lender claiming additional amounts under this Section
2.09(a) agrees to use reasonable efforts (consistent with internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of,

 

33



--------------------------------------------------------------------------------

such increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender or any
corporation controlling such Lender as a result of or based upon the existence
of such Lender’s commitment to lend hereunder and other commitments of such
type, then, upon demand by such Lender or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

SECTION 2.10. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.14), not later than 11:00
A.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender, to such Lenders for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lenders and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender, to such Lender for the account of its Applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(e), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due.

 

34



--------------------------------------------------------------------------------

(c) All computations of interest and fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances or the Facility to which, or the manner in
which, such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
outstanding Advances, in repayment or prepayment of such of the outstanding
Advances or other Obligations owed to such Lender, and for application to such
principal installments, as the Administrative Agent shall direct.

 

SECTION 2.11. Taxes. (a) Any and all payments by or for the account of any Loan
Party hereunder, or in respect of the Notes or any other Loan Document, shall be
made, in accordance with Section 2.10, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or such Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income (and

 

35



--------------------------------------------------------------------------------

franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If a Loan Party shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or other Loan Documents to any Lender or any Agent, (i) the sum payable by
such Loan Party shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.11) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

 

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or under the Notes or other Loan Documents or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement, the Notes or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c) Each Loan Party shall indemnify each Lender and each Agent for and hold them
harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 2.11, imposed on or paid by such Lender or such Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or such Agent (as the case may
be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the relevant Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Notes or other Loan
Documents by or on behalf of such Loan Party through an account or branch
outside the United States or by or on behalf of such Loan Party by a payor that
is not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.11,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, as the case may be, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and

 

36



--------------------------------------------------------------------------------

from time to time thereafter as requested in writing by the relevant Loan Party
(but only so long thereafter as such Lender remains lawfully able to do so),
provide each of the Administrative Agent and each Loan Party with two original
Internal Revenue Service forms W-8ECI or W-8 or W-8BEN (and, if applicable to
the exemption claimed by a Lender that delivers a form W-8 or W-8BEN, a
certificate representing that such Lender is not a “bank” for purposes of
Section 881(c) of the Internal Revenue Code, is not a 10-percent shareholder,
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, of the
Loan Party and is not a controlled foreign corporation related to the Loan
Party, within the meaning of Section 864(d)(4) of the Internal Revenue Code), as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes (or, in the case of a Lender providing a form W-8 or W-8BEN,
certifying that such Lender is a foreign corporation, partnership, estate or
trust). If the forms provided by a Lender at the time such Lender first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) of this Section
2.11 in respect of United States withholding tax with respect to interest paid
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8, W-8BEN or W-8ECI (or the
related certificate described above), that the Lender reasonably considers to be
confidential, the Lender shall give notice thereof to the Loan Party and shall
not be obligated to include in such form or document such confidential
information.

 

(f) For any period with respect to which a Lender has failed to provide the
relevant Loan Party with the appropriate form described in subsection (e) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided or if such form otherwise
is not required under subsection (e) above), such Lender shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.11 with respect
to Taxes imposed by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the relevant Loan Party shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(g) The Loan Party may replace any Lender that has requested additional amounts
under this Section 2.11, by written notice to such Lender and the Administrative
Agent and identifying one or more persons each of which shall be reasonably
acceptable to the Administrative Agent (each, a “Replacement Lender”, and
collectively, the

 

37



--------------------------------------------------------------------------------

“Replacement Lenders”) to replace such Lender (the “Replaced Lender”); provided,
that (i) the notice from such Loan Party to the Replaced Lender and the
Administrative Agent provided for herein above shall specify an effective date
for such replacement (the “Replacement Effective Date”), which shall be at least
five (5) Business Days after such notice is given and (ii) as of the relevant
Replacement Effective Date, each Replacement Lender shall enter into an
Assignment and Acceptance with the Replaced Lender pursuant to Section 9.07(a)
(but shall not be required to pay the processing fee otherwise payable to the
Administrative Agent pursuant to Section 9.07(a)), pursuant to which such
Replacement Lenders collectively shall acquire, in such proportion among them as
they may agree with such Loan Party and the Administrative Agent, all (but not
less than all) of the Commitments and outstanding Advances of the Replaced
Lender, and, in connection therewith, shall pay to the Replaced Lender, as the
purchase price in respect thereof, an amount equal to the sum as of the
Replacement Effective Date, without duplication, of (x) the unpaid principal
amount of, and all accrued but unpaid interest on, all outstanding Advances of
the Replaced Lender and (y) the Replaced Lender’s ratable share of all accrued
but unpaid fees owing to the Replaced Lender hereunder.

 

SECTION 2.12. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all the Lenders at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered; provided, further, that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by an
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Borrower agrees that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this Section
2.12 may, to the

 

38



--------------------------------------------------------------------------------

fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

 

SECTION 2.13. Intentionally omitted.

 

SECTION 2.14. Defaulting Lenders. (a) Intentionally omitted.

 

(b) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or
any of the other Lenders and (iii) the Borrower shall make any payment hereunder
or under any other Loan Document to the Administrative Agent for the account of
such Defaulting Lender, then the Administrative Agent may, on its behalf or on
behalf of such other Agents or such other Lenders and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lenders, ratably in accordance with the respective
portions of such Defaulted Amounts payable at such time to the Administrative
Agent, such other Agents and such other Lenders and, if the amount of such
payment made by the Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent, such other
Agents and such other Lenders, in the following order of priority:

 

(i) first, to the Administrative Agent for any Defaulted Amounts then owing to
the Administrative Agent hereunder; and

 

(ii) second, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.14.

 

(c) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Amount and (iii)
the Borrower, any Agent or any other Lender shall be required to pay or
distribute any amount hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower or such Agent or such other
Lender shall pay such

 

39



--------------------------------------------------------------------------------

amount to the Administrative Agent to be held by the Administrative Agent, to
the fullest extent permitted by applicable law, in escrow or the Administrative
Agent shall, to the fullest extent permitted by applicable law, hold in escrow
such amount otherwise held by it. Any funds held by the Administrative Agent in
escrow under this subsection (c) shall be deposited by the Administrative Agent
in a segregated account with DeutscheBank Trust Company Americas, in the name
and under the control of the Administrative Agent, but subject to the provisions
of this subsection (c). The terms applicable to such account, including the rate
of interest payable with respect to the credit balance of such account from time
to time, shall be DeutscheBank Trust Company Americas’ standard terms applicable
to escrow accounts maintained with it. Any interest credited to such account
from time to time shall be held by the Administrative Agent in escrow under, and
applied by the Administrative Agent from time to time in accordance with the
provisions of, this subsection (c). The Administrative Agent shall, to the
fullest extent permitted by applicable law, apply all funds so held in escrow
from time to time to the extent necessary to make any Advances required to be
made by such Defaulting Lender and to pay any amount payable by such Defaulting
Lender hereunder and under the other Loan Documents to the Administrative Agent
or any other Lender, as and when such Advances or amounts are required to be
made or paid and, if the amount so held in escrow shall at any time be
insufficient to make and pay all such Advances and amounts required to be made
or paid at such time, in the following order of priority:

 

(i) first, to the Administrative Agent for any amounts then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;

 

(ii) second, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders; and

 

(iii) third, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

 

(d) The rights and remedies against a Defaulting Lender under this Section 2.14
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender and that any Agent or any Lender may have against such
Defaulting Lender with respect to any Defaulted Amount.

 

40



--------------------------------------------------------------------------------

SECTION 2.15. Evidence of Debt; Register. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a promissory note or other evidence
of indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Term Note, in
substantially the form of Exhibit A, payable to the order of such Lender in a
principal amount equal to the Term Advance of such Lender. The Lenders hereby
agree that any promissory notes evidencing the Advances issued by the Borrower
to any Lender prior to the date hereof shall be deemed null and void and of no
further force or effect for any and all purposes, and each Lender that is a
holder of any such note agrees to surrender such note to the Borrower. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

(b) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a register for the recordation of the names and addresses of the
Lenders and the Commitment under each Facility of each Lender from time to time
(the “Register”). The Register maintained by the Administrative Agent pursuant
to this Section shall also include a control account, and a subsidiary account
for each Lender, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder and the Interest Period
applicable thereto, (ii) the terms of each Assignment and Acceptance delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

(d) The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

41



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to the Amendment Effective Date. The
occurrence of the Amendment Effective Date is subject to the satisfaction of the
following conditions precedent:

 

(a) The Amendment Effective Date shall occur on or before July 31, 2005.

 

(b) The Administrative Agent shall have received the following, each dated the
Amendment Effective Date (unless otherwise specified), in form and substance
satisfactory to the Administrative Agent (unless otherwise specified) and
(except for the Notes) in sufficient copies for each Lender:

 

(i) The Notes payable to the order of the Lenders, to the extent requested by
any Lender pursuant to Section 2.15(a).

 

(ii) An amended and restated security agreement in substantially the form of
Exhibit D hereto (together with each other security agreement and security
agreement supplement delivered pursuant to Section 5.01(j), in each case, as
amended, the “Security Agreement”), duly executed by each Loan Party, together
with:

 

(A) written confirmation of receipt by the First Lien Collateral Agent of
certificates representing the Pledged Shares referred to under the First Lien
Security Agreement and the Security Agreement accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt indorsed in
blank, to be held by the First Lien Collateral Agent pursuant to the terms of
the First Lien Security Agreement and otherwise in accordance with the Second
Lien Intercreditor and Subordination Agreement,

 

(B) written confirmation of receipt by the First Lien Collateral Agent of copies
of the Assigned Agreements referred to in the Security Agreement, to be held by
the First Lien Collateral Agent pursuant to the terms of the First Lien Security
Agreement and otherwise in accordance with the Intercreditor and Subordination
Agreements, and

 

(C) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the liens and
security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements, landlords’, mortgagees’ and bailees’ waiver and consent
agreements and account control and cash

 

42



--------------------------------------------------------------------------------

management agreements in form and substance satisfactory to the Administrative
Agent) subject only to the prior Lien of the First Lien Collateral Agent and
Permitted Liens and otherwise in accordance with the Second Lien Intercreditor
and Subordination Agreement.

 

(iii) The Intercreditor and Subordination Agreements in substantially the form
of Exhibits E-1 and E-2 hereto, duly executed by each of the parties thereto.

 

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transactions and each Loan Document to which it is or is to
be a party, and of all documents evidencing other necessary corporate action
with respect to the Transactions and each Loan Document to which it is or is to
be a party.

 

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the date of the
Amendment Effective Date, certifying (A) as to a true and correct copy of the
charter of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter on file in such Secretary’s office, (2) to the extent
that the Secretary of State of the applicable jurisdiction of incorporation
provides such a certification, such Loan Party has paid all franchise taxes to
the date of such certificate and (C) such Loan Party is duly incorporated and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its incorporation.

 

(vi) A copy of a certificate of the Secretary of State in each jurisdiction in
which each Loan Party is qualified to do business, dated reasonably near the
date of the Amendment Effective Date, stating that such Loan Party is duly
qualified and in good standing as a foreign corporation in such State and has
filed all annual reports required to be filed to the date of such certificate,
except where the failure to be so qualified and in good standing does not have a
Material Adverse Effect.

 

(vii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Amendment Effective Date (the statements made in which certificate
shall be true on and as of the Amendment Effective Date), certifying as to (A)
the absence of any amendments to the charter of such Loan Party since the date
of the Secretary of State’s certificate referred to in Section 3.01(b)(v), (B) a
true and correct copy of the bylaws of such Loan Party as in effect on the date
on which the resolutions referred to in Section 3.01(b)(iv) were adopted and on
the Amendment Effective Date, (C) the due incorporation and good standing

 

43



--------------------------------------------------------------------------------

or valid existence of such Loan Party as a corporation organized under the laws
of the jurisdiction of its incorporation, and the absence of any proceeding for
the dissolution or liquidation of such Loan Party, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the Amendment Effective Date, (E) the absence of any event occurring
and continuing, or resulting from entering into this Agreement, that constitutes
a Default and (F) the absence of any event occurring and continuing that
constitutes a Default (as defined in the Existing Second Lien Credit Agreement)
under the Existing Second Lien Credit Agreement or a statement as to such
Default and a reasonably detailed description thereof.

 

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

 

(ix) Evidence of insurance naming the Collateral Agent as additional insured and
loss payee with such responsible and reputable insurance companies or
associations and evidence of directors’ and officers’ liability insurance naming
the individuals who are elected to the board of directors of the Parent as
additional insured and loss payees with such responsible and reputable insurance
companies or associations.

 

(x) Favorable opinions of counsel for the Loan Parties, in substantially the
form of Exhibit G hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

 

(c) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”).

 

(d) All governmental and third party consents and approvals set forth on Part I
of Schedule 4.01(d) in connection with the Transactions shall have been obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Lenders) and shall remain in effect (other than any consents and approvals
the absence of which, either individually or in the aggregate, would not have a
Material Adverse Effect); all applicable waiting periods in connection with the
Transactions shall have expired without any action being taken by any competent
authority (other than any action which either individually or in the aggregate
with all such actions would not reasonably be expected to have a Material
Adverse Effect), and no law or regulation shall be applicable in the reasonable
judgment of the Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transactions or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

44



--------------------------------------------------------------------------------

(e) All Pre-Amendment Information shall be true, correct and complete in all
material aspects as of the dates specified therein, and no additional
information shall have come to the attention of the Loan Parties that could
reasonably be expected to have a Material Adverse Effect.

 

(f) Evidence that all obligations owing under the Existing First Lien Credit
Agreement (and the other Loan Documents referred to therein) have been repaid or
will be repaid concurrently with the consummation of the Transactions and all
security interests granted in connection therewith have been terminated and
released.

 

(g) The Borrower shall have paid (or made provision therefor in a manner
reasonably satisfactory to the Agents) all reasonable and documented costs and
expenses of the Administrative Agent (including the reasonable and documented
fees and expenses of legal counsel and financial advisors to the Administrative
Agent) and the Lenders.

 

(h) The Lenders shall be reasonably satisfied that (i) the Parent and its
Subsidiaries will be able to meet their respective obligations under all
employee and retiree welfare plans, (ii) the employee benefit plans of the
Parent and its ERISA Affiliates are, in all material respects, funded in
accordance with the minimum statutory requirements, (iii) no “reportable event”
(as defined in ERISA, but excluding events for which reporting has been waived)
has occurred as to any such employee benefit plan and (iv) no termination of, or
withdrawal from, any such employee benefit plan has occurred or is contemplated
that could reasonably be expected to result in a material liability.

 

(i) The parties shall have executed and delivered the First Lien Loan Documents
which shall be in form and substance reasonably acceptable to the Lenders.

 

(j) The parties shall have executed and delivered the New Third Lien Documents,
in form and substance reasonably acceptable to the Lenders, and the New Third
Lien Lenders shall have advanced to the Loan Parties an aggregate principal
amount not less than $30,000,000 pursuant to the New Third Lien Documents.

 

(k) The Third Lien Lenders under the Original Third Lien Credit Agreement shall
have approved this Agreement, which approval shall be in form and substance
reasonably acceptable to the Lenders.

 

(l) The obligations under the Original Third Lien Credit Agreement shall have
been exchanged for New Third Lien Notes pursuant to the Exchange Agreement and
no amount of New Third Lien Notes greater than the sum of (x) $50,000,000 and
(y) the aggregate amount of capitalized PIK interest on the Existing Third Lien
Notes through the Amendment Effective Date shall be outstanding immediately
after the occurrence of the Amendment Effective Date.

 

(m) The parties shall have executed and delivered the New Warrants, in form and
substance reasonably acceptable to the Lenders and registered in such names as
shall

 

45



--------------------------------------------------------------------------------

be satisfactory to the New Third Lien Lenders, and the issuance of such New
Warrants shall not have triggered any preemptive rights of holders of the Loan
Parties’ outstanding securities, or such rights shall have been waived to the
satisfaction of the Lenders.

 

(n) The Administrative Agent shall have received the unaudited Consolidated
balance sheet of the Loan Parties as at March 31, 2005, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Loan Parties for the month then ended and the Projections certified by the Chief
Executive Officer and Chief Financial Officer of the Parent as having been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such information.

 

(o) There shall have been no Material Adverse Change since December 31, 2004, it
being understood that the events set forth on Schedule 4.01(o) hereto shall not
be deemed to constitute a Material Adverse Change.

 

(p) The Loan Parties shall have delivered to the Agent favorable opinions, in
form and substance satisfactory to the Administrative Agent, of counsel to those
Subsidiary Guarantors organized in Alabama, North Carolina and Virginia.

 

(q) The Administrative Agent shall have received an officer’s certificate duly
executed by the Chief Financial Officer of the Borrower in substantially the
form of Exhibit F hereto (a “Solvency Certificate”) (i) to the effect that the
Parent and its Subsidiaries shall be Solvent upon the consummation of the
transactions contemplated herein (including the transactions contemplated by the
First Lien Loan Documents and the New Third Lien Documents); and (ii) containing
such other statements with respect to the solvency of the Parent and its
Subsidiaries and matters related thereto as the Administrative Agent or the
Lenders shall request.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Loan Parties
represent and warrant, jointly and severally, as follows as of the date hereof
and the Amendment Effective Date:

 

(a) Each Loan Party and each of its respective Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation (except as set forth on Schedule 4.01(a)(ii) hereto) in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed would not be reasonably likely to have
a Material Adverse Effect and (iii) has all requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as currently proposed to be conducted. All of the
outstanding Equity Interests in the Borrower have been duly authorized, validly
issued, are fully paid and non-assessable and are owned by the Parent free and
clear of all Liens, except those created under the Loan Documents or as set
forth on Schedule 4.01(v).

 

46



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party as of the Amendment Effective Date, showing as
of the date hereof (as to each such Subsidiary) the jurisdiction of its
incorporation, its directors and senior officers, the number of shares of each
class of its Equity Interests authorized, and the number outstanding, on the
date hereof and the percentage of each such class of its Equity Interests owned
(directly or indirectly) by such Loan Party and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each Loan
Party’s Subsidiaries have been duly authorized, validly issued, are fully paid
and non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Loan
Documents or as set forth on Schedule 4.01(v).

 

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transactions, are within such Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene such
Loan Party’s charter or bylaws, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any loan agreement, indenture, mortgage, deed of
trust, or material contract, lease or other instrument binding on or affecting
any Loan Party, any of its Subsidiaries or any of their properties or (iv)
except for the Liens created under the Loan Documents, the First Lien Loan
Documents and the New Third Lien Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

 

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body (including, without
limitation, the FCC or any applicable PUC) or any other third party is required
for (i) the due execution, delivery, recordation, filing or performance by any
Loan Party of any Loan Document to which it is or is to be a party, or for the
consummation of the Transactions or the incurrence of the Obligations, (ii) the
grant or affirmation by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (iii) the perfection or maintenance of the Liens
created under the Collateral Documents (including the second priority nature
thereof), or (iv) the exercise by any Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (A) the authorizations, approvals, actions,
notices and filings listed on Part I of Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect,
(B) authorizations, approvals, actions,

 

47



--------------------------------------------------------------------------------

notices and filings listed in Part II of Schedule 4.01(d) hereto, which shall
not have been duly obtained, taken, given or made by the Amendment Effective
Date, but shall be obtained, taken, given or made after the Amendment Effective
Date in accordance with this Agreement, (C) authorizations, approvals, actions,
notices and filings listed in Part III of Schedule 4.01(d) hereto, which shall
not have been duly obtained, taken, given or made by the Amendment Effective
Date and (D) authorizations, approvals, actions, notices and filings which would
not have a Material Adverse Effect if not made or obtained. All applicable
waiting periods in connection with the Transactions have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transactions or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to any Loan Party’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would, alone or when considered in
conjunction with any other actions, suits, investigation, litigation or
proceeding affecting any Loan Party, be reasonably likely to have a Material
Adverse Effect other than the Disclosed Litigation or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of Transactions, and there has been no material adverse change in
the status, or financial effect on any Loan Party or any of its Subsidiaries, of
or as a result of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

 

(g) (i) The (A) audited Consolidated balance sheet of the Loan Parties for the
Fiscal Year ended December 31, 2004, and (B) the audited related Consolidated
statement of income and Consolidated statement of cash flows for the Fiscal Year
ended December 31, 2004, duly certified by the Chief Financial Officer of the
Parent, copies of which have been furnished to the Agents and each Lender,
fairly present the Consolidated financial condition of the Loan Parties, as the
case may be, as at such date and the Consolidated results of operations of the
Parent and its Subsidiaries for the period ended on such date, all in accordance
with GAAP applied on a consistent basis, and since December 31, 2004 there has
been no Material Adverse Change (it being acknowledged that the events described
in Schedule 4.1(o) hereto do not constitute a Material Adverse Change).

 

(ii) The (A) unaudited Consolidated balance sheet of the Loan Parties as at the
three months and quarter ended March 31, 2005 and (B) the unaudited related
Consolidated statements of income and Consolidated statements of cash flows of
the Loan Parties for the three months and quarter then ended, copies of which
have been furnished to the Agents and

 

48



--------------------------------------------------------------------------------

each Lender, fairly present the Consolidated financial condition of the Loan
Parties, as the case may be, as at such dates and the Consolidated results of
operations of the Parent and its Subsidiaries for the periods ended on such
dates, all in accordance with GAAP applied on a consistent basis.

 

(h) No Loan Party has (and shall not have following the funding under the First
Lien Credit Agreement) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that, as of the Amendment Effective Date, is not reflected in the financial
statements or the notes thereto referred to in Section 4.01(g) (except such
Contingent Obligation, contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment incurred in connection with the
First Lien Loan Documents, the Loan Documents or the New Third Lien Documents)
and that, in any such case, is material in relation to the business, operations,
properties, condition (financial or otherwise) or prospects of the Parent or any
of its Subsidiaries.

 

(i) The Consolidated balance sheets, income statements and cash flows statements
of the Loan Parties delivered to the Lenders pursuant to Section 5.03(d) and the
unaudited pro forma financial information about the Loan Parties delivered to
the Lenders in the Management Plan and the ITC^DeltaCom 2005-2007 forecast dated
June 2005 (collectively, the “Projections”), were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such information, and
represented, at the time of delivery, the Loan Parties’ best estimate of the
future financial performance of the Loan Parties.

 

(j) No information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the negotiation of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading.

 

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
have been used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock.

 

(l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other Transactions, will violate any provision of such Act
or any rule, regulation or order of the SEC thereunder.

 

49



--------------------------------------------------------------------------------

(m) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than the First Lien Loan Documents, the Loan Documents
and the New Third Lien Documents and customary limitations imposed by Applicable
Law) restricting the ability of such Subsidiary to pay dividends out of profits
or make any other similar distributions of profits to the Parent or any of its
Subsidiaries that owns outstanding Capital Stock of such Subsidiary.

 

(n) The Collateral Documents create a valid first priority security interest in
the Collateral (subject only to the Liens securing the First Lien Facilities),
securing the payment of the Secured Obligations, and at such time as all filings
delivered to the Collateral Agent on or before the Amendment Effective Date have
been duly filed in accordance with the provisions of the Security Agreement,
such security interest will be perfected. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
Liens and security interests created or permitted under the Loan Documents, the
First Lien Loan Documents and the New Third Lien Documents.

 

(o) Since December 31, 2004, no event or change has occurred that has resulted
in or evidences, either in any case or in the aggregate, a Material Adverse
Effect (it being acknowledged that the effect of the events described on
Schedule 4.01(o) does not constitute a Material Adverse Effect). Neither the
Parent nor any of its Subsidiaries has directly or indirectly declared, ordered,
paid or made, or set apart any sum or property for, any Restricted Payment or
agreed to do so except as permitted by Section 5.02(g).

 

(p) (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of
all Plans, Multiemployer Plans and Welfare Plans. The Loan Parties and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Plan, and have performed all
their obligations under each Plan except where failure to comply or perform
would not have a Material Adverse Effect. Each Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code is so qualified.

 

(ii) No ERISA Event (i) has occurred and is outstanding or (ii) to the Loan
Parties’ knowledge, is reasonably expected to occur, in each case with respect
to any Plan.

 

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or, to the Loan
Parties’ knowledge, is reasonably expected to incur any Withdrawal Liability
exceeding $1,000,000 to any Multiemployer Plan.

 

50



--------------------------------------------------------------------------------

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan, to the Borrower’s knowledge, is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

 

(q) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits and all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without ongoing
obligations or costs.

 

(ii) Each Loan Party and each of its Subsidiaries have obtained and maintain in
full force and effect all material Environmental Permits required for their
respective operations and the occupancy of their respective facilities, and no
actions are pending, or to any Loan Party’s knowledge, threatened, to amend,
challenge, revoke, cancel, restrict, terminate or appeal any such Environmental
Permits.

 

(iii) No circumstances exist that could (A) form the basis of an Environmental
Action against any Loan Party or any of its Subsidiaries or any of their current
or former properties or facilities or (B) cause any such property or facility to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(iv) None of the properties or facilities currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries (A) is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to any Loan Party’s knowledge, is adjacent to any such property;
(B) contain or, to any Loan Party’s knowledge, have contained in the past, any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed, any equipment containing polychlorinated
biphenyls, or any asbestos-containing materials, and (C) has been the location
of or are affected by any Hazardous Materials that are or have been released,
discharged or disposed of on any such property or facility.

 

(v) Neither any Loan Party nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law;

 

51



--------------------------------------------------------------------------------

(vi) No Hazardous Materials have been generated, used, treated, handled,
released, disposed or stored at, or arranged for disposal or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries in a manner that could result in material liability to
any Loan Party or any of its Subsidiaries.

 

(r) (i) Except as set forth in Schedule 4.01(r) hereto, neither any Loan Party
nor any of its Subsidiaries is party to any tax sharing agreement.

 

(ii) (x) all tax returns and all material statements, reports and forms
(including estimated tax or information returns) (collectively, the “Tax
Returns”) required to be filed with any taxing authority by, or with respect to,
each Loan Party and its Subsidiaries have been timely filed in accordance with
all applicable laws and, as of time of filing, each Tax Return was accurate and
complete and correctly reflected the facts regarding income, business, assets,
operations and the status of each Loan Party and its Subsidiaries; (y) each Loan
Party and its Subsidiaries has timely paid or made adequate provision for
payment of all taxes that are shown as due and payable on Tax Returns that have
been so filed or that are otherwise required to be paid, including without
limitation, assessments, interest and penalties (other than taxes which are
being contested in good faith and for which adequate reserves are reflected on
the financial statements delivered hereunder); and (z) each Loan Party and its
Subsidiaries have made adequate provision for all taxes payable by such Loan
Party and its Subsidiaries for which no Tax Return has yet been filed or which
are otherwise due.

 

(iii) Set forth on Part I of Schedule 4.01(r) hereto is a complete and accurate
list, as of the date hereof, of each taxable year of each Loan Party and each of
its Subsidiaries and Affiliates for which Federal income tax returns have been
filed and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).

 

(iv) The aggregate unpaid amount, as of the date hereof, of adjustments to the
Federal income tax liability of each Loan Party and each of its Subsidiaries and
Affiliates proposed by the Internal Revenue Service with respect to Open Years
does not exceed $35,000. Set forth on Part II of Schedule 4.01(r) hereto is a
complete and accurate description, as of the date hereof, of each such item that
separately, for all such Open Years, together with applicable interest and
penalties, exceeds $100,000. To the Borrower’s knowledge, no issues have been
raised by the Internal Revenue Service in respect of Open Years that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(v) Except as set forth in Schedule 4.01(r) hereto, the aggregate unpaid amount,
as of the date hereof, of adjustments to the state, local and foreign tax
liability of each Loan Party and its Subsidiaries and Affiliates proposed by all
state, local and foreign taxing authorities (other than amounts arising from
adjustments to Federal income tax returns) does not exceed $35,000. No issues
have been raised by such taxing authorities that, in the aggregate, could be
reasonably likely to have a Material Adverse Effect.

 

(s) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries have been affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

 

(t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the Loan Party and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor. No Loan Party is in default, and no waiver of default is
currently in effect, in the performance of any agreements related to, or in the
payment of any principal or interest on, any Surviving Debt or Debt under the
Original Third Lien Credit Agreement and no event or condition exists with
respect to any such Debt that would (i) require the Loan Party which is a party
thereto to repurchase it or (ii) permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

(u) Neither Parent nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, the ICC Termination Act, as amended, or the Investment
Company Act of 1940.

 

(v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.

 

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and gross book and fair value thereof. Each Loan Party or
such Subsidiary has good, marketable and insurable fee simple title to, or a
valid leasehold interest in, such real property, free and clear of all Liens,
other than Liens created or permitted by the Loan Documents.

 

53



--------------------------------------------------------------------------------

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each agreement listed on Schedule 4.01(x) is in full force and
effect and no Loan Party has knowledge of any default that has occurred and is
continuing thereunder. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

 

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof (the “Intellectual Property”), of
each Loan Party or any of its Subsidiaries, showing as of the date hereof the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date. No claim has been asserted and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does the Parent know of any valid basis for any such claim, except for such
claims that in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. The use of such Intellectual Property by the Parent and
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(aa) Set forth on Schedule 4.01(aa) hereto is a complete and accurate list of
all Material Contracts of each Loan Party and its Subsidiaries involving
aggregate consideration payable to or by such Loan Party or its Subsidiaries of
$20,000,000 or more in any year. Each such Material Contract, together with each
other Material Contract, shows as of the date hereof the parties, subject matter
and term thereof. Each such Material Contract, together with each other Material
Contract, has been duly authorized, executed and delivered by all parties
thereto, has not been amended or otherwise modified, is in full force and effect
and is binding upon and enforceable against all parties thereto in accordance
with its terms, and except as set forth on Schedule 4.01(aa) hereto, there
exists no default under any Material Contract by any party thereto.

 

(bb) The New Warrants and the other New Warrant Documents have been duly
authorized by the Parent and, when issued and delivered in accordance with the
terms of the New Third Lien Securities Purchase Agreement, the New Warrant
Agreement and the other New Warrant Documents, the New Warrants will be validly
issued and outstanding, and free and clear of any Liens (other than restrictions
on transfer pursuant to the Governance Agreement). The Warrant Shares and
Conversion Shares shall, when issued, be validly issued and outstanding, fully
paid and nonassessable, and free and clear of any Liens (other than restrictions
on transfer pursuant to the Governance Agreement). The issuance of the New
Warrants and any Warrant Shares will not be subject to preemptive or other
similar rights.

 

54



--------------------------------------------------------------------------------

(cc) The New Warrants when issued, and the other New Warrant Documents, shall
constitute valid and binding agreements of the Parent, in each case enforceable
against the Parent in accordance with their respective terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and for limitations
imposed by generally principles of equity.

 

(dd) Neither the Parent nor any Person acting on its behalf (it being understood
that neither the Third Lien Agent nor any Third Lien Lender shall be deemed for
purposes of this representation and warranty to be acting on behalf of the
Parent) has taken or will take any action (including, without limitation, any
offering of any securities of the Parent under circumstances which would
require, under the Securities Act the integration of such offering with the
offering and sale of the New Warrants) which might subject the offering,
issuance or sale of the New Warrants to the registration requirements of Section
5 of the Securities Act.

 

(ee) The authorized capital stock of the Parent consists of 350,000,000 shares
of Common Stock, par value $0.01 per share, and 10,000,000 shares of preferred
stock, par value $0.01 per share. As of July 20, 2005, there were outstanding
56,109,205 shares of Common Stock of the Parent, 186,555 shares of Series A
Preferred Stock and 560,855 shares of Series B Preferred Stock. As of the
Amendment Effective Date, there were outstanding under the ITC^DeltaCom, Inc.
Amended and Restated Stock Incentive Plan dated December 18, 2003 (i) stock
options to purchase an aggregate of 2,432,407 shares of Common Stock of the
Parent, of which stock options to purchase an aggregate of 1,494,894 shares of
Common Stock of the Parent were exercisable, and (ii) restricted stock units for
2,508,500 shares of Common Stock of the Parent, of which restricted stock units
for 182,958 shares of Common Stock were vested. As of July 20, 2005, there were
outstanding, currently exercisable warrants to purchase an aggregate of
4,019,850 shares of Common Stock of the Parent. All outstanding shares of
capital stock of the Parent have been, and all shares of Common Stock of the
Parent that may be issued pursuant to the ITC^DeltaCom, Inc. Amended and
Restated Stock Incentive Plan will be, when issued in accordance with the terms
of such plan, duly authorized and validly issued and fully paid and
nonassessable. No Subsidiary of the Parent owns any shares of capital stock of
the Parent.

 

(ff) Certain Fees. Other than fees payable by the Loan Parties to Miller
Buckfire & Co., LLC in connection herewith and the other financings closing on
the Amendment Effective Date, no broker’s or finder’s fee or commission shall be
payable with respect to this Agreement or any of the other Loan Documents or any
of the transactions contemplated hereby or thereby, and the Parent hereby
indemnifies the Lenders and the Agents against, and agrees that it shall hold
Lenders and the Agents harmless from, any claim, demand or liability for any
such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

55



--------------------------------------------------------------------------------

(gg) Employee Matters. There is no strike or work stoppage in existence or
threatened involving the Parent or any of its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.

 

(hh) Solvency. Each Loan Party is and, upon the incurrence of any Obligations by
such Loan Party on any date on which this representation is made, shall be,
Solvent. No transfer of property is being made by the Parent or any of its
Subsidiaries and no obligation is being incurred by the Parent or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement
or the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of the Parent and its Subsidiaries.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, the rules and regulations of the FCC and
each applicable PUC.

 

(b) Payment of Taxes, Etc. Subject to Section 5.01(n)(ii), pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, (ii) any tax, fee or surcharge imposed
upon, or required to be collected and remitted by, any Loan Party pursuant to
Applicable Law and (iii) all lawful claims that, if unpaid, might by law become
a Lien upon its property; provided, however, that neither the Borrower nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than with Parent or any of the Parent’s
Subsidiaries).

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and the occupancy of its properties; and conduct, and cause each of
its Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action

 

56



--------------------------------------------------------------------------------

necessary to remove and clean up all Hazardous Materials from any of its
properties or respond to any Environmental Action, to the extent required by and
in accordance with all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Parent or such Subsidiary operates. Without
limiting the generality of the foregoing, the Loan Parties shall maintain or
cause to be maintained replacement value casualty insurance on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks as are at all times
satisfactory to the Administrative Agent in its commercially reasonable
judgment. Each such policy of insurance shall (i) name the Collateral Agent for
the benefit of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each business interruption and
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent, that names the
Collateral Agent for the benefit of the Secured Parties as the loss payee
thereunder for any covered loss in excess of $5,000,000 and provides for at
least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy. Without limiting the generality of
the foregoing, the Loan Parties shall also maintain or cause to be maintained,
on a commercially reasonable basis, directors and officers liability insurance
which shall cover all of the members of the board of directors of the Parent in
such amounts, with such deductibles, covering such risks, and having such
exclusions, as are at all times satisfactory to the Collateral Agent in its
commercially reasonably judgment.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Parent and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(d) and provided, further, that neither the Parent nor any of its
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege or franchise if the Board of Directors of the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Parent or such Subsidiary, as the case may
be, and that the loss thereof is not disadvantageous in any material respect to
the Parent, such Subsidiary or the Lenders.

 

(f) Visitation Rights. At any reasonable time upon prior reasonable notice and
from time to time, permit any of the Agents or any of the Lenders, or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Parent and any
of its Subsidiaries, and to discuss the affairs, finances and accounts of the
Parent and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants.

 

57



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Parent and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Parent or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent, (y) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party or (z) the acquisition of any property
acquired for a purchase price in excess of $1,000,000 in any Fiscal Year and
$5,000,000 in the aggregate over the term of this Agreement by any Loan Party,
and such property, in the judgment of the Collateral Agent, shall not already be
subject to a perfected security interest in favor of the Collateral Agent for
the benefit of the Secured Parties having the priority contemplated by the
Intercreditor and Subordination Agreements, then the Loan Parties shall, in each
case at the Loan Parties’ expense:

 

(i) in connection with the formation or acquisition of a Subsidiary, within 10
days after such formation or acquisition (or such longer period as the
Administrative Agent may permit), cause each such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Collateral Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Collateral Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,

 

(ii) within 30 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), furnish to the Collateral Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent,

 

(iii) within 45 days after such request, formation or acquisition (or such
longer period as the Administrative Agent may permit), duly execute and deliver,
and cause each such Subsidiary and each direct and

 

58



--------------------------------------------------------------------------------

indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver, to the Collateral Agent mortgages, pledges, assignments,
security agreement supplements and other security agreements, as specified by
and in form and substance satisfactory to the Collateral Agent, securing payment
of all the Obligations of the applicable Loan Party, such Subsidiary or such
parent, as the case may be, under the Loan Documents and constituting Liens on
all such properties,

 

(iv) within 45 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), take, and cause such Subsidiary
or such parent to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the mortgages, pledges, assignments, security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

 

(v) within 60 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), deliver to the Collateral Agent,
upon the request of the Collateral Agent in its sole discretion, a signed copy
of a favorable opinion, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the Collateral
Agent as to the matters contained in clauses (i), (iii) and (iv) above, as to
such guaranties, guaranty supplements, mortgages, pledges, assignments, security
agreement supplements and security agreements being legal, valid and binding
obligations of each Loan Party thereto enforceable in accordance with their
terms, as to the matters contained in clause (iv) above, as to such recordings,
filings, notices, endorsements and other actions being sufficient to create
valid perfected Liens on such properties, and as to such other matters as the
Collateral Agent may reasonably request,

 

(vi) within 60 days after such request, formation or acquisition (or such longer
period as the Administrative Agent may permit), deliver, upon the request of the
Collateral Agent in its sole discretion, to the Collateral Agent with respect to
each parcel of real property owned by the entity that is the subject of such
request, formation or acquisition such title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, as may be
prepared in the ordinary course of business by such entity, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Collateral Agent,

 

59



--------------------------------------------------------------------------------

(vii) upon the occurrence and during the continuance of a Default, promptly
cause to be deposited any and all cash dividends paid or payable to it or any of
its Subsidiaries from any of its Subsidiaries from time to time into the
Collateral Account, and with respect to all other dividends paid or payable to
it or any of its Subsidiaries from time to time, promptly execute and deliver,
or cause such Subsidiary to promptly execute and deliver, as the case may be,
any and all further instruments and take or cause such Subsidiary to take, as
the case may be, all such other action as the Collateral Agent may deem
necessary or desirable in order to obtain and maintain from and after the time
such dividend is paid or payable a perfected lien on and security interest in
such dividends having the priority contemplated by the Intercreditor and
Subordination Agreements, and

 

(viii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent may deem reasonably necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreement supplements and security
agreements.

 

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
through the Administrative Agent, correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and

 

(ii) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument

 

60



--------------------------------------------------------------------------------

executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so. Notwithstanding the foregoing, no Loan Party shall be required, solely
pursuant to the provisions of this Section 5.01(k), to encumber any assets which
were not otherwise required to be encumbered on the Amendment Effective Date or
pursuant to Section 5.01(j).

 

(l) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations, and cause each of the Subsidiaries to make all payments and
otherwise perform all obligations, in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party as and when such
payments and obligations are due, keep such leases in full force and effect and
not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except in each of the foregoing cases where the
failure to do so would not have a Material Adverse Effect.

 

(m) Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect until the cancellation or termination thereof
in accordance with its terms, enforce each such Material Contract in accordance
with its terms, take all such action to such end as may be from time to time
reasonably requested by the Administrative Agent (or by the Administrative Agent
at the request of the Required Lenders) and, upon request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except in each of the foregoing cases where
the failure to do so would not have a Material Adverse Effect.

 

(n) Conditions Subsequent.

 

(i) With respect to (A) any newly-acquired Unencumbered Parcel with a gross book
value in excess of $3,000,000, or (B) any Unencumbered Parcel owned by any Loan
Party as of the Amendment Effective Date in which any such Loan Party has
invested such that the gross book value of the land and any buildings thereon
after the investment is completed is greater than $3,000,000, the Loan Parties
shall deliver to the Administrative Agent, within 45 days after the closing of
any such acquisition in clause (A) above or of any such investment in clause (B)
above with respect to such property, the following, each dated such day (unless
otherwise specified) in form and substance satisfactory to the Lenders: deeds of
trust, trust deeds, mortgages, leasehold mortgages and leasehold deeds of trust
in form reasonably satisfactory to the Administrative Agent (together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 5.01(j),

 

61



--------------------------------------------------------------------------------

in each case as amended, the “Mortgages”), duly executed by the appropriate Loan
Party, together with:

 

(A) evidence that counterparts of the Mortgages have been duly recorded in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary or desirable in order to create a valid and subsisting Lien on the
property described therein in favor of the Collateral Agent for the benefit of
the Secured Parties having the priority contemplated by the Intercreditor and
Subordination Agreements and that all filing and recording taxes and fees have
been paid,

 

(B) fully paid American Land Title Association Lender’s Extended Coverage
mortgagee title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amount reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and having the priority
contemplated by the Intercreditor and Subordination Agreements, and providing
for such other affirmative insurance (including endorsements for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably deem necessary or desirable,

 

(C) American Land Title Association form surveys, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Administrative Agent,

 

(D) the Assignments of Leases and Rents referred to in the Mortgages, duly
executed by the appropriate Loan Party,

 

(E) such consents and agreements of lessors and other third parties, and such
estoppel letters and other confirmations, as the Administrative Agent may
reasonably deem necessary or desirable,

 

(F) evidence of the insurance required by the terms of the Mortgages, and

 

62



--------------------------------------------------------------------------------

(G) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid second and subsisting
Liens on the property described in the Mortgages has been taken.

 

(ii) With respect to (A) any newly-acquired Unencumbered Parcel with a gross
book value in excess of $1,000,000 but less than $3,000,000, or (B) any
Unencumbered Parcel owned by any Loan Party as of the Closing Date in which any
such Loan Party has invested such that the gross book value of the land and any
buildings thereon after the investment is completed is in excess of $1,000,000
but less than $3,000,000, the Loan Parties shall deliver to the Administrative
Agent, within 45 days after the closing of any such acquisition in clause (A)
above or of any such investment in clause (B) above with respect to such
property, the following, each dated such day (unless otherwise specified) in
form and substance satisfactory to the Administrative Agent: deeds of trust,
trust deeds, mortgages, leasehold mortgages and leasehold deeds of trust in form
reasonably satisfactory to the Administrative Agent, together with evidence that
counterparts of any such mortgages have been duly recorded in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid second and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Lenders and that all filing and recording taxes and fees have been paid.

 

(iii) With respect to the Davidson County switch property located at 101 Rains
Avenue, Nashville, TN 37203, the Loan Parties shall deliver to the
Administrative Agent, within 30 days after the Amendment Effective Date, deeds
of trust, trust deeds, mortgages, leasehold mortgages and leasehold deeds of
trust, as applicable, in form reasonably satisfactory to the Administrative
Agent, together with evidence that counterparts of such mortgage have been duly
recorded in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid second and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Lenders and that all filing and recording taxes and
fees have been paid.

 

(iv) With respect to any real property of any Loan Party which is encumbered by
a Mortgage as of the Amendment Effective Date, at the request of the Collateral
Agent, the relevant Loan Parties shall execute and deliver to the Collateral
Agent, within 45 days of the date of the Collateral Agent’s request therefor,
amended and restated Mortgages in form and substance reasonably satisfactory to
the Collateral Agent on such properties, together with the documents and
instruments referred to in sub-clauses (A) through (G) of clause (i) above with
respect to such amended and restated Mortgages, in each case, in form and
substance reasonably satisfactory to the Collateral Agent.

 

63



--------------------------------------------------------------------------------

(o) Deposit Accounts, Securities Accounts and Cash Management Systems. The
Parent shall, and shall cause each of its Subsidiaries to, use and maintain its
deposit accounts, securities accounts and cash management systems in a manner
reasonably satisfactory to the Lenders and the Agents. The Parent shall not
permit any of such deposit accounts or securities accounts at any time to have a
principal balance in excess of $100,000 in the aggregate for all such accounts
unless the Parent or such Subsidiary, as the case may be, has delivered to the
Agents an Account Control Agreement substantially in the form attached hereto as
Exhibit H.

 

(p) Assignability of Contracts. The Parent shall, and shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to exclude from all
Material Contracts entered into after the Amendment Effective Date, any term or
provision that would prevent the Parent or a Subsidiary Guarantor from granting
a Lien in such agreements or documents to the Collateral Agent under the
Collateral Documents.

 

(q) Regulatory Consents. The Parent shall, and shall cause each of its
Subsidiaries to, use its diligent efforts to obtain or make, within 180 days
after the Amendment Effective Date, all governmental licenses, permits,
approvals, authorizations, actions, notices and filings set forth on Part II of
Schedule 4.01(d) in connection with the Transactions (without the imposition of
any conditions that are not reasonably acceptable to the Administrative Agent).

 

(r) Information Statement. The Parent shall file the information statement (the
“Information Statement”) required to be filed with the SEC pursuant to
Regulation 14C under the Exchange Act in connection with the issuance of the
Existing Warrants, shares issuable upon exercise of the Existing Warrants, the
New Warrants, Warrant Shares, and the Conversion Shares and any amendments or
supplements thereto, and will cause such filing, when filed, to comply as to
form in all material respects with the applicable requirements of the Exchange
Act. At the time the Information Statement or any amendment or supplement
thereto is first mailed to stockholders of the Parent, the Information
Statement, as supplemented or amended, if applicable, shall not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The covenants contained in this
Section 5.01(r) shall not apply to statements or omissions included in the
Information Statement based upon information furnished to the Parent in writing
by WCAS or TCP specifically for use therein.

 

(s) Account Control Agreements. For each financial institution at which any Loan
Party maintains deposit, securities or other accounts for which the Loan Parties
have been unable to deliver a legal opinion reasonably acceptable to the
Administrative Agent as to the perfection of a security interest over such
account as of the Amendment Effective Date, the Loan Parties shall either (i)
deliver such an opinion (in form and substance satisfactory to the Agents) over
such account control agreements not later than 30 days following the Amendment
Effective Date or (ii) at the request of the Administrative Agent, promptly move
or transfer any deposit, securities or other accounts and/or cash management
systems to one or more nationally or regionally recognized

 

64



--------------------------------------------------------------------------------

financial institutions that the Agents in their sole discretion determine will
be able to provide account control agreements that demonstrate that the
Collateral Agent has a perfected security interest in such security, deposit or
other account (whether confirmed by legal opinion in form and substance
satisfactory to the Agents or other means acceptable to the Agents in their sole
discretion). In addition, the Loan Parties shall cooperate and assist the Agents
in ensuring that the Collateral Agent has a perfected security interest in the
securities, deposit and other accounts of the Loan Parties at all times.

 

Section 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, no Loan Party shall at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign, file or
authorize the filing or suffer to exist, or permit any of its Subsidiaries to
sign, file or authorize the filing or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names the Parent
or any of its Subsidiaries as debtor, or sign or suffer to exist, or permit any
of its Subsidiaries to sign or suffer to exist, any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign, or permit any of its Subsidiaries to assign, any accounts or other right
to receive income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens;

 

(iii) Liens existing on the date hereof and described on Schedule 4.01(v)
hereto;

 

(iv) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(iii); provided, that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

 

(v) Liens created after the date hereof in connection with purchase money
obligations with respect to equipment acquired by any Loan Party in the ordinary
course of business;

 

(vi) Liens securing Debt incurred pursuant to Sections 5.02(b)(ii) and (v) and
otherwise permitted by the Subordination and Intercreditor Agreements; and

 

(vii) (A) deposits of cash, checks or Cash Equivalents to secure Ordinary Course
Obligations, (B) letters of credit issued to secure Ordinary Course Obligations
or (C) surety, appeal, performance and return-of-money bonds and bonds of a
similar nature issued to secure or in respect of Ordinary Course Obligations, in
an aggregate amount not to exceed the amount set forth in Section 5.02(b)(xii).

 

65



--------------------------------------------------------------------------------

(b) Debt. Incur or permit any of its Subsidiaries to Incur any Debt other than:

 

(i) Debt under the Loan Documents;

 

(ii) Debt of the Loan Parties under the New Third Lien Documents outstanding at
any time in an aggregate principal amount not to exceed $90,000,000 plus
paid-in-kind interest thereon in accordance with the New Third Lien Documents,
as the same may be refinanced or replaced from time to time, so long as all of
the following conditions are met: (A) such refinancing or replacement does not
shorten the maturity date or weighted average life to maturity date of the Debt
being refinanced or replaced, (B) such refinancing or replacement does not
increase the non-default interest rate by more than 200 basis points (unless the
Loan Documents are also amended to permit an equivalent increase), (C) the
priority of the Liens and guaranties thereunder do not change (and continue to
be subject to the Third Lien Intercreditor and Subordination Agreement), (D) the
principal amount of the refinanced or replaced Debt does not exceed the maximum
principal amount of Debt permitted to be incurred under this clause (ii) and (E)
the covenants, defaults and other material provisions thereof are not made
materially more restrictive;

 

(iii) Capitalized Leases (other than Surviving Debt) not to exceed in the
aggregate $7,500,000;

 

(iv) the Surviving Debt; provided that the Assumed BTI Debt may be refinanced or
replaced from time to time, so long as all of the following conditions are met:
(A) such refinancing or replacement does not shorten the maturity date or
weighted average life to maturity date of the Debt being refinanced or replaced,
(B) such refinancing or replacement does not increase the non-default interest
rate by more than 200 basis points (unless the Loan Documents are also amended
to permit an equivalent increase), (C) such Debt shall be unsecured, (D) the
principal amount of the refinanced or replaced Debt does not exceed the
principal amount of the Debt immediately prior to such refinancing or
replacement, (E) to the extent such refinanced or replaced Debt includes any
provision that may require mandatory prepayment of such Debt prior to its
scheduled maturity the same shall be subject to an intercreditor and
subordination agreement acceptable to the Lenders and (F) the covenants,
defaults and other material provisions thereof are not made materially more
restrictive;

 

(v) (i) Debt under the First Lien Loan Documents in an aggregate principal
amount not to exceed the result of (a) $230,000,000 plus paid-in-kind interest
thereon in accordance with the First Lien Loan

 

66



--------------------------------------------------------------------------------

Documents minus (b) the sum of any principal prepayments made on the First Lien
Debt after the Amendment Effective Date in accordance with the First Lien Credit
Agreement, as the same may be refinanced or replaced from time to time, so long
as all of the following conditions are met: (A) such refinancing or replacement
does not shorten the maturity date or weighted average life to maturity date of
the Debt being refinanced or replaced, (B) such refinancing or replacement does
not increase the non-default interest rate by more than 200 basis points (unless
the Loan Documents are also amended to permit an equivalent increase), (C) the
priority of the Liens and guaranties thereunder do not change (and continue to
be subject to the Second Lien Intercreditor and Subordination Agreement), (D)
the principal amount of the refinanced or replaced Debt does not exceed the
maximum principal amount of Debt permitted to be incurred under this clause (v),
and (E) the covenants, defaults and other material provisions thereof are not
made materially more restrictive and (ii) Debt Incurred under the First Lien
Loan Documents after a Default or Event of Default consisting of protective
advances made by the First Lien Lenders directly to Persons unrelated to the
Borrower for the sole purpose of protecting or preserving the value of the
Collateral;

 

(vi) Debt of the Borrower under Hedge Agreements; provided, that such agreements
(A) are designed solely to protect the Loan Parties against fluctuations in
foreign currency exchange rates or interest rates and (B) do not increase the
Debt of the obligor thereunder outstanding at any time other than as a result of
fluctuations in foreign currency exchange rates or interest rates or by reason
of fees, indemnities and compensation payable thereunder;

 

(vii) Intentionally omitted;

 

(viii) Intentionally omitted;

 

(ix) Intentionally omitted;

 

(x) Intentionally omitted;

 

(xi) Intentionally omitted;

 

(xii) Debt in respect of Ordinary Course Obligations in an aggregate amount not
to exceed $10,000,000 at any time outstanding; and

 

(xiii) Debt of the type described in clause (j) of the definition of “Debt”
which is secured by a Permitted Lien, to the extent that such Debt is Incurred
in the ordinary course of business and is not the subject of an enforcement,
collection, execution, levy or foreclosure proceeding and is not duplicative of
Debt Incurred pursuant to Section 5.02(b)(xii).

 

67



--------------------------------------------------------------------------------

Notwithstanding any other provision under this Section 5.02(b), (A) the maximum
amount of Debt that the Parent or a Subsidiary may incur pursuant to Sections
5.02(b)(i), (ii), (iii), (v) and (xii) shall not exceed $393,215,294 in
aggregate principal amount at any one time outstanding, and (B) any Loan Party
may Incur Debt owed to any other Loan Party.

 

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof provided, that, the Parent or any of its Subsidiaries may engage in
activities that are ancillary or related to its business as presently conducted.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower, provided, that (A) in the case
of any such merger or consolidation of or with the Borrower, the Borrower shall
be the surviving Person and (B) in the case of any such merger or consolidation
among Subsidiaries of the Borrower, the Person formed by such merger or
consolidation shall be a Subsidiary of the Borrower, and if a Subsidiary
Guarantor is a party to such merger or consolidation, the Person formed by such
merger or consolidation shall be a Subsidiary Guarantor;

 

(ii) in connection with any sale or other disposition permitted under Section
5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower may
permit any other Person to merge into or consolidate with it; and

 

(iii) any Loan Party may merge into or consolidate with any Person in connection
with a Permitted Reorganization;

 

provided, that in each case, immediately after giving effect to such merger or
consolidation, no event shall occur and be continuing that constitutes a
Default.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, other than Inventory to be sold in the ordinary course of
its business, except:

 

(i) sales and leases of assets in the ordinary course of its business consistent
with prudent business practice for companies engaged in similar businesses, for
cash and fair value (such as fiber sales);

 

(ii) in a transaction authorized by Section 5.02(d) (other than clause (ii)
thereof);

 

(iii) the sales or dispositions set forth in Schedule VI;

 

(iv) sales of assets as consented to by the Required Lenders, for cash and for
fair value;

 

68



--------------------------------------------------------------------------------

(v) sales of obsolete equipment and other property no longer used or relevant to
the core business or operations of any Loan Party for cash and for fair value in
an aggregate amount not to exceed $2,000,000;

 

(vi) sales of equipment for cash and for fair value in an aggregate amount not
to exceed $10,000,000 to the extent the proceeds thereof are used by any Loan
Party to purchase replacement equipment that is substantially similar in type
and function to the equipment sold or to be sold, within 180 days before or
after the date of any such sale;

 

(vii) any sale, lease, transfer or other disposition by the Parent or any
Subsidiary of the Parent to the Borrower and its Subsidiaries that are Loan
Parties;

 

(viii) assignments, sales or other dispositions at fair market value for cash of
accounts receivable representing amounts owed to any Loan Party by any Person
that is subject to a proceeding under the Bankruptcy Code; and

 

(ix) intercompany assignments, sales or other dispositions of property in
connection with a Permitted Reorganization;

 

provided, that in the case of sales of assets pursuant to clauses (iv) and
(viii) above which (A) occur prior to the date on which all Obligations under
the First Lien Loan Documents have been paid in full, the Borrower shall, on the
date of receipt by any Loan Party or any of its Subsidiaries of the Net Cash
Proceeds from such sale, prepay the obligations under the First Lien Loan
Documents pursuant to, and in the amount and order of priority set forth
therein, and to the extent all such obligations have been satisfied, prepay the
Advances pursuant to, and in the amount and order of priority set forth in,
Section 2.05(b)(ii), as specified therein, and (B) occur after the date on which
all Obligations under the First Lien Loan Documents have been paid in full, the
Borrower shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Advances
pursuant to, and in the amount and order of priority set forth in, Section
2.05(b)(ii), as specified therein to be applied in the order of priority set
forth in Section 2.05(b). Nothing in this Section 5.02(e) shall restrict the
Parent from issuing, selling, transferring or otherwise disposing of, for or
without consideration and by dividend or otherwise, any Equity Interests in the
Parent, or any option, warrant or other right to purchase or otherwise acquire
any Equity Interests in the Parent.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) equity Investments by the Parent and its Subsidiaries in their Subsidiaries
outstanding on the date hereof and other Investments in Loan Parties, including
Persons who become Loan Parties in a transaction permitted by Section 5.02(d);

 

69



--------------------------------------------------------------------------------

(ii) loans and advances to employees in the ordinary course of the business of
the Parent and its Subsidiaries in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding;

 

(iii) Investments in Cash Equivalents;

 

(iv) Investments existing on the date hereof and described on Schedule 4.01(y)
hereto;

 

(v) extension of trade credit in the ordinary course of business;

 

(vi) Investments permitted pursuant to Section 5.02(d); and

 

(vii) intercompany Investments made in connection with a Permitted
Reorganization.

 

(g) Restricted Payments. Declare or pay, any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such (each, a
“Restricted Payment”) or permit any of its Subsidiaries to make a Restricted
Payment except (i) Restricted Payments by a Subsidiary of the Borrower or BTI to
the Borrower or BTI, respectively, to other Subsidiaries of the Borrower or BTI
that are the direct or indirect parent of such Subsidiary or BTI and, following
the consummation of the Permitted Reorganization, by any Subsidiary of any other
direct Subsidiary of the Parent to such direct Subsidiary or to any other
Subsidiary of such direct Subsidiary, (ii) if no Event of Default has occurred
and is continuing, the declaration and payment by any direct Subsidiary of the
Parent of dividends in cash or distributions in cash to the Parent, to pay (A)
scheduled interest and principal of Surviving Debt and (B) cash in lieu of
issuing fractional shares of its Capital Stock and payment of stockholders
dissenters rights in an aggregate amount not to exceed $500,000, (iii) the
declaration or payment of dividends, or distributions solely in Equity Interests
of the Parent (including Series A PIK Dividends, Series B PIK Dividends and
Series C PIK Dividends), (iv) the purchase, redemption, retirement, defeasance
or other acquisition for value of any of the Equity Interests of the Parent (A)
in exchange for other Equity Interests of the Parent (including in connection
with a Benefit Plan Exchange Offer), (B) upon the conversion of Preferred
Interests of the Parent or the exercise, exchange or conversion of stock
options, warrants or similar rights to acquire Equity Interests of the Parent,
(C) in connection with any purchase, redemption, retirement, defeasance or other
acquisition for value of Equity Interests of the Parent tendered by the holder
of such Equity Interests in payment of withholding or other taxes relating to
the exercise, exchange or conversion of stock options, warrants or other similar
rights to acquire Equity Interests of the Parent or (D) tendered in settlement
of indemnification or similar claims by the Parent against a holder of the
Equity Interests of the Parent or (v) Restricted Payments made in connection
with a Permitted Reorganization so long as such Restricted Payments are made
only to a Loan Party.

 

70



--------------------------------------------------------------------------------

(h) Transactions with Shareholders and Affiliates. The Parent shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (to the extent such transaction is a
reportable event under Item 404 of Regulation S-K of the Securities Act of 1933,
as amended) (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 5% or more of any class of
Equity Interests of the Parent or with any Affiliate of the Parent or of any
such holder, on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such a holder or Affiliate; provided that the foregoing
restriction shall not apply to (i) any transaction between the Parent and any of
its direct and indirect wholly-owned Subsidiaries or between any of its
wholly-owned Subsidiaries, (ii) any transaction consummated in connection with a
Permitted Reorganization, (iii) reasonable and customary fees paid to members of
the Board of Directors (or equivalent governing body) of the Parent and its
Subsidiaries, (iv) the payment of reasonable legal fees and expenses incurred by
the Existing Stockholders in connection with their investment in the Loan
Parties and their Subsidiaries, or (v) any transaction set forth on Schedule
5.02(h); provided, further that in no event shall the Borrower or any of its
Subsidiaries pay, at any time, any fees (whether in the form of cash, equity
incentives or otherwise) to any Affiliates for management, consulting or similar
services.

 

(i) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents except for any amendment (i) required by or in connection
with the Note Purchase Documents, the New Third Lien Documents or the New
Warrant Documents, in each case, as in effect on the Closing Date, (ii) that
could not reasonably be expected to have a Material Adverse Effect or (iii) in
connection with a Permitted Reorganization.

 

(j) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by GAAP, or (ii) Fiscal Year.

 

(k) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled amortization or maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any Debt
or permit any of its Subsidiaries to do so except (A) the payment or prepayment
of any or all of the Obligations incurred pursuant to Section 5.02(b)(v) in
accordance with the terms thereof, (B) subject to the Second Lien Intercreditor
and Subordination Agreement, the payment or prepayment of any or all of the
Obligations under the Loan Documents, (C) prepayments in full of Debt incurred
pursuant to Section 5.02(b)(ii) but only with the proceeds of replacement or
refinancing Debt permitted under such Section, (D) regularly scheduled or
required repayments or redemptions of Surviving Debt and (E) the prepayment of
intercompany Debt owed by any Loan Party to any other Loan Party, (ii) amend,
modify or change in any manner any term or condition of any Surviving Debt or
any Subordinated Debt, or permit any of its Subsidiaries to do so, except for
any amendment, modification or change of Surviving Debt or Subordinated Debt
that (A) could not reasonably be expected to adversely affect the Agents or the
Lenders, (B) would not accelerate the scheduled amortization or final maturity
date of such

 

71



--------------------------------------------------------------------------------

Surviving Debt or Subordinated Debt or increase the amounts due on any scheduled
amortization date, (C) would not increase the applicable interest rate of such
Surviving Debt or Subordinated Debt, or permit any of its Subsidiaries to do any
of the foregoing and (D) will not contain mandatory redemption prepayment
covenant or event of default provisions materially more restrictive than the
terms of such Surviving Debt or such Subordinated Debt prior to the date of such
amendment, modification or change or (iii) amend, modify, or change in any
manner any term or condition of the New Third Lien Documents except to the
extent permitted by the Third Lien Intercreditor and Subordination Agreement.

 

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of (A) the Agents and the Lenders under this
Agreement, (B) the First Lien Agents and the First Lien Lenders (or under Debt
permitted to be incurred pursuant to Section 5.02(b)(v)) or (C) the Third Lien
Agents and the Third Lien Lenders under the New Third Lien Documents (or under
Debt permitted to be incurred pursuant to Section 5.02(b)(ii)) or (ii) in
connection with (A) any Surviving Debt (as such restriction exists on the date
hereof) or (B) any Capitalized Lease permitted under Section 5.02(b)(iii) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto.

 

(m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so.

 

(n) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

(o) Formation of Subsidiaries. Organize, or permit any Subsidiary to organize,
any new Subsidiary, except for any Subsidiary so long as (i) any such Subsidiary
shall be directly or indirectly wholly-owned by the Parent, (ii) there exists no
Default or Event of Default both before and after giving effect to the creation
of any new wholly owned domestic Subsidiary and the transfer of any assets to
such wholly owned Subsidiary, (iii) immediately upon the creation of any new
wholly owned domestic Subsidiary, such Subsidiary shall become a Subsidiary
Guarantor, and (iv) the applicable Loan Party owning any portions of the stock
of any such new wholly owned Subsidiary immediately delivers all shares of stock
of the new wholly owned Subsidiary to the First Lien Collateral Agent, subject
to the provisions of the Intercreditor and Subordination Agreements, for the
benefit of the First Lien Lenders, the Second Lien Lenders and the Third Lien
Lenders, together with stock powers executed in blank, and executes and
immediately delivers to the Collateral Agent pledge agreements pledging all such
stock to secure the Obligations and the Obligations under the First Lien Loan
Documents and the New Third Lien Documents, in form substantially similar to the
applicable Collateral Document provided that clauses (ii), (iii) and (iv) shall
not apply to the organization of a Subsidiary of the Parent with de minimis
assets solely for the purpose of merging and consolidating such newly organized
Subsidiary with another Subsidiary of the Parent in connection with a Permitted
Reorganization, so long as such merger or consolidation is

 

72



--------------------------------------------------------------------------------

consummated promptly after the organization of such newly organized Subsidiary
and the Subsidiary formed by or surviving such merger or consolidation complies
with this Section 5.02(o).

 

(p) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, any Loan Party or any
Subsidiary of a Loan Party (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) the First Lien Loan Documents, (iii) the New
Third Lien Documents and (iv) any agreement or instrument evidencing Surviving
Debt (as such restriction exists on the date hereof).

 

(q) Amendment, Etc., of Material Contracts. Cancel or terminate (except in
accordance with the terms thereof) any Material Contract, or consent to or
accept any cancellation or termination thereof (except in accordance with the
terms thereof); amend, modify or agree to amend or modify any such Material
Contract (other than any amendment or modification to a Material Contract
required by any change in law, rule or regulation applicable to such Material
Contract; give any consent, waiver or approval under any Material Contract;
waive any default under or breach of any such Material Contract, or take any
other action in connection with any such Material Contract that would impair the
value of the interest or rights of any Loan Party thereunder or that would
impair the interest or rights of any Agent or any Lender, or permit any of its
Subsidiaries to do any of the foregoing, except, in each of the foregoing cases
(other than any change in law, rule or regulation that requires an amendment or
modification of a Material Contract), where to do so would not be reasonably
likely to have a Material Adverse Effect.

 

(r) Financial Condition Covenants.

 

(i) Maximum Capital Expenditures. Make or commit to make, or allow any of its
Subsidiaries to make or commit to make, Capital Expenditures exceeding, in the
aggregate for each period set forth below:

 

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

For the calendar year ending December 31, 2005

   $ 34,545,000

For the calendar year ending December 31, 2006

   $ 48,791,000

 

For each of the calendar years ending December 31, 2007 and December 31, 2008,
and the two quarters ending June 30, 2009, no Loan Party shall make or commit to
make, or allow any of its Subsidiaries to make or commit to make, Capital
Expenditures in excess of 50% of EBITDA for the twelve-month period ending on
the last date of each such calendar year or the twelve-month period ended on
June 30, 2009, respectively; provided,

 

73



--------------------------------------------------------------------------------

that in no event shall the maximum amount of Capital Expenditures for the
calendar years ending December 31, 2007 and 2008 exceed $50,000,000 and in no
event shall the maximum amount of Capital Expenditures in the twelve month
period ended June 30, 2009 exceed $50,000,000. Notwithstanding the amounts set
forth in this Section 5.02(r)(i), the Loan Parties may carry over to the next
calendar year the lesser of (x) 50% of the prior year’s unused Capital
Expenditure amount set forth or determined in accordance with the foregoing and
(y) 20% of the prior year’s Capital Expenditure amount. Any such carry over
amounts shall carry over to the immediately succeeding year and shall not be
cumulative from year to year.

 

(ii) Senior Debt Ratio. Commencing on the last day of the fiscal quarter ending
September 30, 2005 and, measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Senior Debt Ratio shall not exceed
the following:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2005

   3.55

December 31, 2005

   3.79

March 31, 2006

   3.88

June 30, 2006

   4.26

September 30, 2006

   4.20

December 31, 2006

   3.51

March 31, 2007

   3.65

June 30, 2007

   3.37

September 30, 2007

   3.15

December 31, 2007

   3.00

March 31, 2008

   2.87

June 30, 2008

   2.83

September 30, 2008

   2.82

December 31, 2008

   2.84

March 31, 2009

   2.85

June 30, 2009

   2.85

 

74



--------------------------------------------------------------------------------

(iii) Total Leverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Total Leverage Ratio shall not exceed
the ratio set forth below opposite the applicable date:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2005

   5.84

December 31, 2005

   6.22

March 31, 2006

   6.36

June 30, 2006

   6.99

September 30, 2006

   6.90

December 31, 2006

   5.66

March 31, 2007

   5.89

June 30, 2007

   5.45

September 30, 2007

   4.83

December 31, 2007

   4.60

March 31, 2008

   4.42

June 30, 2008

   4.35

September 30, 2008

   4.35

December 31, 2008

   4.38

March 31, 2009

   4.40

June 30, 2009

   4.42

 

(iv) Interest Coverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Interest Coverage Ratio shall not be
less than the ratio set forth below opposite the applicable date:

 

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2005

   2.00

December 31, 2005

   1.74

March 31, 2006

   1.43

June 30, 2006

   1.25

September 30, 2006

   1.23

December 31, 2006

   1.47

March 31, 2007

   1.42

June 30, 2007

   1.54

September 30, 2007

   1.65

December 31, 2007

   1.74

March 31, 2008

   1.86

June 30, 2008

   1.89

September 30, 2008

   1.93

December 31, 2008

   1.92

March 31, 2009

   1.91

June 30, 2009

   1.90

 

75



--------------------------------------------------------------------------------

(v) Minimum Cash. As of the last day of each quarter (commencing September 30,
2005), permit the sum of (A) cash-on-hand and (B) Cash Equivalents, in each case
not subject to a Lien (other than Liens in favor of the Collateral Agent
pursuant to the Loan Documents and Liens in favor of the applicable collateral
agent pursuant to the First Lien Loan Documents and New Third Lien Documents) or
the use of which is otherwise restricted, to be less than $10,000,000 from the
Closing Date through the Termination Date; provided, however, that no Event of
Default shall be triggered by a breach of this Section 5.02(r)(v) unless such
breach is not cured by the breaching Loan Party by the last day of the
succeeding quarter in which this Section 5.02(r)(v) was breached.

 

(vi) Minimum Consolidated EBITDA. As of December 31, 2006, permit Consolidated
EBITDA to be less than $60,000,000.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, the
Loan Parties shall furnish to the Agents and the Lenders:

 

(a) Default Notice. (i) As soon as possible and in any event within two days
after the occurrence of each Event of Default, or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Event of Default, or any such event,
development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto and (ii) concurrent with delivery of any
notice under or pursuant to the First Lien Loan Documents and/or the New Third
Lien Documents not otherwise required to be delivered under this Section 5.03,
copies of such notice.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of an annual report on Form 10-K for
such Fiscal Year for the Parent and its Subsidiaries, including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for such Fiscal Year,
in each case accompanied by an opinion acceptable to the Required Lenders of BDO
Seidman, LLP or other independent public accountants of recognized standing
acceptable to the Required Lenders, together with (i) a certificate of such
accounting firm to the Lenders stating that in the course of the regular audit
of the business of the Parent and its Subsidiaries, which audit was conducted by
such accounting firm in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge that a Default has occurred and
is continuing pursuant to Section 5.02(r) in respect of such Fiscal Year (as
determined solely with reference to financial condition covenant maintenance by
the Parent and its Subsidiaries as of the conclusion of the applicable Fiscal
Year, rather than on a quarterly basis), or if, in the opinion of such
accounting firm, a Default has occurred

 

76



--------------------------------------------------------------------------------

and is continuing under Section 5.02(r) in respect of such Fiscal Year (as
determined solely with reference to financial condition covenant maintenance by
the Parent and its Subsidiaries as of the conclusion of the applicable Fiscal
Year, rather than on a quarterly basis), a statement as to the nature thereof,
(ii) beginning with the Fiscal Year ending December 31, 2005, a Financial
Covenants Certificate stating the Borrower’s calculation of the ratios set forth
in Section 5.02(r) for the last quarter of such Fiscal Year, a statement as to
the amount of proceeds from any sale of assets, including obsolete equipment,
received during such Fiscal Year, including a reasonably detailed description of
such assets and a statement of the Borrower’s calculation of Excess Cash Flow
for such Fiscal Year, each with supporting documentation and in reasonable
detail, and (iii) a Financial Covenants Certificate stating that the
representations and warranties in each Loan Document are correct in all material
respects on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than such date,
in which case as of such date and that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, (i) a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Parent and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, (ii) beginning with
the fiscal quarter ending September 30, 2005, a Financial Covenants Certificate
stating the Borrower’s calculation of the ratios set forth in Section 5.02(r)
for such fiscal quarter with supporting documentation, all in reasonable detail
and duly certified (subject to normal year-end audit adjustments) by the Chief
Financial Officer of the Parent as having been prepared in accordance with GAAP
(with respect to item (i)), and (iii) a Financial Covenants Certificate stating
that the representations and warranties in each Loan Document are correct in all
material respects on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than such date,
in which case as of such date and that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto.

 

(d) Monthly Financials. As soon as available and in any event within 30 days
after the end of each month, (i) a Consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such month, a Consolidated statement of income
and a Consolidated statement of cash flows of the Parent and its Subsidiaries
for the period commencing at the end of the previous month and ending with the
end of such month, and a Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for the period
commencing at the end of the previous

 

77



--------------------------------------------------------------------------------

Fiscal Year and ending with the end of such month, setting forth in each case in
comparative form the corresponding figures for the preceding month, all in
reasonable detail and duly certified by the Chief Financial Officer of the
Parent, and (ii) a condensed receivables aging report, prepared in accordance
with the Borrower’s customary practice from time to time, for the Loan Parties
for such month with respect to their major lines of business and any significant
specific accounts review necessary to support bad debt allowances, certified by
the Chief Financial Officer of the Parent as fairly and accurately reporting the
information described therein, and (iii) a certificate of the Chief Financial
Officer of the Parent setting forth Consolidated EBITDA of the Parent and its
Subsidiaries for the last twelve months then ended.

 

(e) Compliance Certificates: Together with each delivery of financial statements
of the Parent and its Subsidiaries pursuant to subsections (b) and (c) of this
Section 5.03, an officer’s certificate of the Parent stating that the signers
have reviewed the terms of this Agreement and have made, or caused to be made
under their supervision, a review in reasonable detail of the transactions and
condition of the Parent and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such officer’s
certificate, of any condition or event that constitutes an Event of Default, or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Parent has taken, is taking and
proposes to take with respect thereto.

 

(f) Reconciliation Statements: If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 5.03(b), the consolidated financial
statements of the Parent and its Subsidiaries delivered shall differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (i) together with the first delivery of
financial statements following such change, consolidated financial statements of
the Parent and its Subsidiaries for (A) the current Fiscal Year to the effective
date of such change and (B) the two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (ii)
together with each delivery of financial statements following such change, if
required pursuant hereto, a written statement of the Chief Financial Officer of
the Parent setting forth the differences (including any differences that would
affect any calculations relating to the financial covenants set forth herein)
which would have resulted if such financial statements had been prepared without
giving effect to such change.

 

(g) Forecasts and Budgets. In addition to the business plan required to be
delivered pursuant to the last sentence of this Section 5.03(g), as soon as
available and in any event no later than 45 days after the end of each Fiscal
Year, the following prepared by management of the Borrower, in form satisfactory
to the Administrative Agent: (i) balance sheets, income statements and cash flow
statements on a monthly and annual basis for such Fiscal Year; (ii) balance
sheets, income statements and cash flow

 

78



--------------------------------------------------------------------------------

statements on an annual basis for each Fiscal Year thereafter until the
Termination Date; (iii) a selling, general and administrative expense budget and
a capital expenditure budget for the Loan Parties for each Fiscal Year in form
and substance reasonably satisfactory to the Administrative Agent, and (iv) any
other information the Administrative Agent may reasonably request. Not less than
45 days before the beginning of Fiscal Years 2008 and 2009, the Parent shall
deliver, or shall cause the Borrower to deliver, a business plan of
ITC^DeltaCom, Inc. which sets forth the business plan for such Fiscal Year as
proposed by management and approved by the board of directors of the Parent.

 

(h) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings, or, to the knowledge of any
Loan Party, non-frivolous threat thereof, before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any adverse change in the status or the financial effect on any Loan Party or
any of its Subsidiaries of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(i) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the SEC or any Governmental
Authority that may be substituted therefor, or with any national securities
exchange.

 

(j) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.03, including, without
limitation, pursuant to the First Lien Credit Agreement and the New Third Lien
Credit Agreement.

 

(k) Agreement Notices. Promptly upon receipt thereof by any Loan Party or any of
its Subsidiaries, copies of (i) all notices and other documents pursuant or
related to any material debt instrument, indenture, loan or credit or similar
agreement and (ii) all notices and other documents regarding termination (actual
or threatened), defaults, alleged or actual breaches, nonrenewal, and other
material matters (other than in accordance with the terms of such agreement or
material amendment) under or pursuant to any Material Contract, only if such
termination, default, breach, nonrenewal or other matter would be reasonably
likely to have a Material Adverse Effect on the Loan Parties and their
Subsidiaries, taken as a whole, and from time to time upon request by the Agent,
such information and reports regarding the related documents, the Material
Contracts and such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent or any Lender may reasonably request.

 

(l) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals

 

79



--------------------------------------------------------------------------------

of the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of the affiliated group
(within the meaning of Section 1504(a)(1) of the Internal Revenue Code) of which
the Borrower is a member aggregating $2,000,000 or more.

 

(m) Tax Certificates. (x) Promptly, and in any event within 15 Business Days
after the due date (with extensions) for filing the final Federal income tax
return in respect of each taxable year, a certificate (a “Tax Certificate”),
signed by the President or the Chief Financial Officer of the Borrower, stating
that the Loan Parties have paid to the Internal Revenue Service or other taxing
authority, the full amount that the Loan Parties are required to pay in respect
of Federal income tax for such year and that the Loan Parties have received any
amounts payable to them, and have not paid amounts in respect of taxes (Federal,
state, local or foreign) in excess of the amount they are required to pay, under
the Tax Agreement in respect of such taxable year, and (y) all correspondence
between any Loan Party and the Internal Revenue Service or other taxing
authority relating to any request for, grant of and compliance with any
extensions granted with respect to the filing of any income tax returns.

 

(n) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

 

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that is
reasonably expected to be incurred, by such Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B).

 

80



--------------------------------------------------------------------------------

(o) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(p) Real Property. (i) As soon as available and in any event within 30 days
after the end of each Fiscal Year, a report supplementing Schedules 4.01(w) and
4.01(x) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such Fiscal Year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete and
(ii) promptly inform the Administrative Agent of any investments in any of the
real property listed on Schedule 4.01(w) hereto proposed to be made by any Loan
Party or Loan Parties such that thereafter, the value thereof shall exceed
$1,000,000 individually.

 

(q) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender through the
Administrative Agent, may reasonably specify. As soon as practicable after any
material change in insurance coverage maintained by the Parent and its
Subsidiaries, notice thereof to the Agents specifying the changes and the
reasons therefor.

 

(r) Damage or Destruction. The Borrower shall give the Administrative Agent
prompt notice of any loss, damage, or destruction of Property in excess of
$5,000,000, whether or not covered by the insurance policies described in
Section 5.01(d).

 

(s) New Accounts. Promptly after opening an account with a bank or other
financial institution not subject to an account control agreement notification
thereof.

 

(t) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender through
the Administrative Agent, may from time to time reasonably request.

 

(u) New Subsidiaries. Promptly upon any Person becoming a Subsidiary, a written
notice setting forth with respect to such Person (a) the date on which such
Person became a Subsidiary and (b) the jurisdiction of its incorporation, its
directors and senior officers, the number of shares of each class of its Equity
Interests authorized, and the number then outstanding and the percentage of each
such class of its Equity Interests owned (directly or indirectly) by a Loan
Party and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the date thereof.

 

81



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same becomes due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect or false in any material respect when made; or

 

(c) any Loan Party shall fail to perform, comply or observe any term, covenant
or agreement contained in Section 2.05(b), 5.01(e), (f), (i), (j), (m), (n), (p)
or (q), 5.02 or 5.03; provided, that failure to comply with the covenants set
forth in Section 2.05(b) or Section 5.01(p) or 5.01(q) shall not constitute an
Event of Default unless and until such failure shall remain unremedied for three
Business Days; and provided, further, that failure to comply with any other
covenant hereunder for which specific cure periods are otherwise provided herein
shall not constitute an Event of Default unless and until such failure shall
remain unremedied for the duration of the applicable specific cure period so
provided; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender; or

 

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of at least $2,000,000 either individually or in
the aggregate (but excluding Debt outstanding hereunder) of such Loan Party or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to

 

82



--------------------------------------------------------------------------------

be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

(f) A court having jurisdiction shall enter a decree or order for relief in
respect of any Loan Party or any of its Subsidiaries in an involuntary case
under the U.S. Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or

 

(i) an involuntary case shall be commenced against any Loan Party or any of its
Subsidiaries under the U.S. Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Loan Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Loan Party or any of its Subsidiaries for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party or any of its Subsidiaries, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or

 

(ii) any Loan Party or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the U.S.
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Loan Party or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or

 

(iii) any Loan Party or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Board of Directors (or equivalent governing body) of
any Loan Party or any of its Subsidiaries (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to in clause (ii) above or this clause (iii); or

 

(g) one or more judgments or decrees shall be entered against any one or more
Loan Parties or any of their Subsidiaries and such judgments and decrees either
shall be

 

83



--------------------------------------------------------------------------------

final and non-appealable or shall not be vacated, discharged or stayed for any
period of 10 consecutive days, and the aggregate amount of all such judgments
(to the extent not paid or to the extent not covered by insurance provided by a
carrier that has acknowledged coverage) equals or exceeds $5,000,000; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i) any material license issued by the FCC or any applicable PUC necessary for
the conduct of the business of the Loan Parties shall have been (x) revoked and
such license shall not have been reinstated within 60 days or (y) amended and
such amendment would reasonably be likely to result in a Material Adverse
Effect; or

 

(j) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or

 

(k) any Collateral Document after delivery thereof pursuant to Section 3.01 or
5.01(j), (k) or (n) shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected lien on and security interest in
the Collateral purported to be covered thereby having the priority contemplated
by the Intercreditor and Subordination Agreements or shall cease to be in full
force and effect; or

 

(l) a Change of Control shall occur; or

 

(m) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $2,000,000; or

 

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $2,000,000 or requires payments exceeding $1,000,000 per
annum; or

 

(o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such

 

84



--------------------------------------------------------------------------------

Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding $1,000,000; or

 

(p) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing; or

 

(q) an “Event of Default” shall have occurred and be continuing under the First
Lien Credit Agreement or the New Third Lien Securities Purchase Agreement; or

 

(r) the Parent Guaranty or the Subsidiary Guaranty with respect to any
Subsidiary Guarantor shall cease to be in full force and effect or the Parent or
any Subsidiary Guarantor or any Person acting on behalf of the Parent or any
Subsidiary Guarantor shall contest in any manner the validity, binding nature or
enforceability of the Parent Guaranty or the Subsidiary Guaranty; or

 

(s) any Interconnection Agreement shall have been terminated by any party
thereto and the applicable Loan Party shall not have entered into a replacement
Interconnection Agreement substantially similar in scope on commercially
reasonable terms within 30 days and such termination is reasonably likely to
result in a Material Adverse Effect; or

 

(t) the Parent or any of its Subsidiaries shall be convicted under any criminal
law that could reasonably be expected to lead to a forfeiture of any material
property of such Person; or

 

(u) any event or change shall occur that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, and shall remain unremedied
for a period of 30 days; or

 

(v) any payment by the Parent or any of its Subsidiaries (or any agreement by
the Parent or its Subsidiaries to make payment) of money to another party to an
Interconnection Agreement in settlement of any dispute in excess of $25,000,000
above the accrued or reserved costs for any such payment in the Consolidated
financial statements of the Parent and its Subsidiaries provided to the Lenders
under Section 5.03;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code, the Notes,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

85



--------------------------------------------------------------------------------

ARTICLE VII

 

GUARANTY

 

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Agreement or any other Loan Document. Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

(b) Each Guarantor, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Lenders
and the Guarantors hereby irrevocably agree that the obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender with
respect thereto. The obligations of each Guarantor under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against

 

86



--------------------------------------------------------------------------------

each Guarantor to enforce this Agreement, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
each Guarantor under this Agreement shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or any other obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Parties (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by

 

87



--------------------------------------------------------------------------------

the Administrative Agent or any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

 

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Loan Party or any other inside guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of

 

88



--------------------------------------------------------------------------------

such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Agreement shall have been paid in full
in cash. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Agreement, and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Agreement shall have been paid in full in cash, and (iii) the
Termination Date shall have occurred, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

 

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit I hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Agreement, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Agreement, shall mean and be a reference to
this Agreement as supplemented by such Guaranty Supplement.

 

SECTION 7.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.06:

 

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

 

89



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under the
Bankruptcy Code (or similar law) relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Guaranteed Obligations (including Post-Petition Interest)
before such Guarantor receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Agreement.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under the Bankruptcy Code (or similar law) relating to any other Loan
Party), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).

 

SECTION 7.07. Continuing Guaranty; Assignments. This Agreement is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Agreement and (ii) the Termination Date, (b) be binding upon
the Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, subject to Section 9.07, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Secured Party herein or otherwise, in each case
as and to the extent provided in Section 9.07. No Guarantor shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.

 

SECTION 7.08. Release of Guarantor. In the event that all of the capital stock
of one or more Guarantors is sold or otherwise disposed of (except to the
Borrower, BTI or any Subsidiary of the Borrower or BTI) or liquidated in
compliance with the requirements of this Agreement (or such sale or other
disposition or liquidation has been approved in writing by the Required Lenders)
and the proceeds of such sale, disposition or liquidation are applied in

 

90



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement, to the extent applicable, such
Guarantor shall be released from this Agreement and this Agreement shall, as to
each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more persons that
own, directly or indirectly, all of the capital stock or partnership interests
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 7.08).

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders and all holders of Notes; provided, however,
that no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.

 

SECTION 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any Loan Party or to inspect the property (including the books and
records) of any Loan Party; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in

 

91



--------------------------------------------------------------------------------

respect of any Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 8.03. GECC and Affiliates. With respect to any Commitments, any Advances
made by it and any Notes issued to it, GECC shall have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include GECC in its individual capacity. GECC and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if GECC was not an Agent and without any duty to account
therefor to the Lenders.

 

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Agent under the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
9.04 (other than under Section 9.04(c)), to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(a) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders and (ii) the Commitments of the respective Lenders at
such time. The failure of any Lender to reimburse any Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any

 

92



--------------------------------------------------------------------------------

other Lender to reimburse such Agent for such other Lender’s ratable share of
such amount. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 

SECTION 8.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. If
within 45 days after written notice is given of the retiring Agent’s resignation
or removal under this Section 8.06 no successor Agent shall have been appointed
and shall have accepted such appointment, then on such 45th day (i) the retiring
Agent’s resignation or removal shall become effective, (ii) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation or removal hereunder as Agent shall have become effective,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. It
is understood and agreed that no Competitor shall qualify or be appointed as a
successor Agent under this Section 8.06.

 

SECTION 8.07. Appointment of Subagents. Anything herein to the contrary
notwithstanding, the Collateral Agent may from time to time, when the Collateral
Agent deems it to be necessary, appoint one or more subagents or collateral
co-agents (each, a “Subagent”) with respect to all or any part of the
Collateral. In the event that the Collateral Agent so appoints any Subagent with
respect to any Collateral, (i) the Liens on such Collateral granted pursuant to
the applicable Collateral Documents shall be deemed for purposes of this
Agreement and the other Loan Documents to have been granted to such Subagent, in
addition to the Collateral Agent, for the benefit of the Secured Parties, (ii)
such Subagent shall be automatically vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent under the Loan Documents with respect to such Collateral, (iii)
the provisions of this Article VIII and of Section 9.04 that refer to each Agent
shall be deemed to be references to each Agent and/or each Subagent, as the
context may require,

 

93



--------------------------------------------------------------------------------

and (iv) the term “Collateral Agent”, when used herein or in any of the
applicable Collateral Documents in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed (or, in the case of the Collateral Documents,
consented to) by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lenders (other than any Lender that is, at
such time, a Defaulting Lender), do any of the following at any time: (i) waive
any of the conditions specified in Section 3.01, (ii) change the number of
Lenders or the percentage of (x) the Commitments or (y) the aggregate unpaid
principal amount of the Advances that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) except as otherwise
provided in Section 7.08, reduce or limit the obligations of any Guarantor under
Section 7.01 or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Obligations owing to the Agents and the Lenders,
(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions, or (v) amend Section 2.10 or this Section 9.01,
and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender (other than any Lender that is, at such
time, a Defaulting Lender) that has a Commitment under any of the Facility if
such Lender is directly affected by such amendment, waiver or consent, (i)
increase the Commitments of such Lender or subject such Lender to any additional
obligations, (ii) reduce the principal of, or interest on, the Notes held by
such Lender or any fees or other amounts payable hereunder to such Lender or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Notes held by such Lender or any fees or other amounts payable hereunder to
such Lender; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Loan Documents. Notwithstanding the foregoing, neither
the consent of any Agent nor the consent of any Lender shall be required to
effectuate any amendments, modifications, waivers or releases required by the
terms of Section 2.5 and/or Section 2.8 of the Second Lien Intercreditor and
Subordination Agreement.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
the Borrower, at its address at 7037 Old Madison Pike, Suite 400, Huntsville, AL
35806, Attention: Chief Financial Officer; if to any Lender, at its Applicable
Lending Office specified opposite its name on Schedule I hereto, or specified in
the Assignment and Acceptance pursuant to which it became a Lender; if to the
Agent, at its address at General Electric Capital Corporation, 201

 

94



--------------------------------------------------------------------------------

Merritt 7, Norwalk, Connecticut 06851, Attention: ITC Account Manager, Christian
G. Donohue, Telecopier No.: (203) 956-4559, Telephone No.: (203) 956-4755 with
copies to: Weil, Gotshal & Manges, LLP, 200 Crescent Court, Suite 300, Dallas,
TX 75201, Attention: Angela L. Fontana, Esq., Telecopier No.: (214) 746-7777 or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when mailed, telegraphed, telecopied or telexed, be effective when deposited in
the mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively, except that notices and
communications to any Agent pursuant to Article II, III or VIII shall not be
effective until received by such Agent. Manual delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand (i)
all costs and expenses of each Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and (B)
the reasonable and documented fees and expenses of counsel and financial
advisors for each Agent with respect thereto, with respect to advising such
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
each Lender in connection with the enforcement of the Loan Documents, including,
without limitation, the negotiation of this Agreement, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable and documented fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto).

 

(a) The Borrower agrees to indemnify and hold harmless each Agent, each Lender
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) any claims by third parties
involving (i) the Facility, the actual or proposed use of the proceeds of the

 

95



--------------------------------------------------------------------------------

Advances, the Loan Documents or any of the transactions contemplated thereby, or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except to the extent
such claim, damage, loss, liability or expense results from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each of the parties hereto also agrees not
to assert any claim against any other party hereto or any of their respective
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

(b) If any payment of principal of any Eurodollar Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment pursuant to Section
2.05, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, or if the Borrower fails to make any payment or prepayment of
an Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.03, 2.05 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or such failure to pay or prepay, as the case may be, including,
without limitation, any loss (including loss of any interest that, but for such
failure, such Lender would have earned with respect to such principal amount,
reduced if such Lender is able to redeposit or reinvest such principal amount,
by interest earned by such Lender as a result of such redeposit or
reinvestment), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. For the purpose of calculating amounts payable to any
Lender under this Section 9.04(c), each Lender shall be deemed to have actually
funded its Eurodollar Rate Advance through the purchase of a deposit-bearing
interest at the Eurodollar Rate in an amount equal to the amount of that
Eurodollar Rate Advance and having a maturity comparable to the applicable
Interest Period; provided, that each Lender may fund each Eurodollar Rate
Advance in any manner it deems appropriate, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section
9.04(c).

 

(c) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

 

96



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.09 and 2.11 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of the Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement or such Note or Notes and although such obligations
may be unmatured. Each Agent and each Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender and their respective Affiliates may have, subject to the terms of the
Second Lien Intercreditor and Subordination Agreement.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it has
been executed by the Borrower and each Agent, and the Administrative Agent has
been notified by the Required Lenders that each such Required Lender has
executed it, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

SECTION 9.07. Assignments and Participations.

 

(a) (i) Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i)
except in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing at the time of effectiveness of such assignment, the Borrower,
such approval, in the case of the Borrower, not to be unreasonably withheld),
(ii) each such assignment

 

97



--------------------------------------------------------------------------------

shall be to an Eligible Assignee, and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment. No processing and recordation fee shall be
due.

 

(ii) The Borrower may replace any Lender that becomes a “Non-Consenting Lender”
(as defined below in this Section 9.07(a)(ii)), upon ten Business Days’ prior
written notice to the Administrative Agent and such Lender, and such Lender
shall be obligated to assign pursuant to Section 9.07 all of its rights and
obligations under this Agreement to a Replacement Lender for a purchase price
equal to the outstanding principal amount of the Replaced Lender’s principal
debt and all accrued interest and fees and other amounts payable hereunder,
provided that (A) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a Replacement Lender and (B) in no event
shall the Replaced Lender be required to pay or surrender to such Replacement
Lender any of the fees paid to such Replaced Lender prior to the effectiveness
of such assignment. In the case of a Replacement Lender to which the Borrower
becomes obligated to pay additional amounts to such Lender prior to such Lender
being replaced and the payment of such additional amounts shall be a condition
to the replacement of such Lender. In the event that (x) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (y) the consent, waiver or amendment in question requires the agreement
of all Lenders in accordance with the terms of Section 9.01 or all the Lenders
with respect to a certain class of the Loans and (z) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”

 

(b) Upon such execution, delivery, consent, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.09, 2.11 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such

 

98



--------------------------------------------------------------------------------

Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender, as the case may be.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note to the order of such Eligible Assignee
in an amount equal to the Commitment assumed by it under each Facility pursuant
to such Assignment and Acceptance and, if any assigning Lender has retained a
Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.

 

99



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates or a Competitor) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release all or
substantially all of the Collateral.

 

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Manual
delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

SECTION 9.09. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner regulating such

 

100



--------------------------------------------------------------------------------

Lender, (d) to any rating agency when required by it, provided, that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender and (e) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor, provided, that prior to such disclosure, such contractual counterparty
or professional advisor to such contractual counterparty shall undertake to
preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it from such Agent or Lender.

 

SECTION 9.10. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction. Notwithstanding the foregoing, no party that is a
sovereign entity shall be deemed to have waived any immunity against
pre-judgment attachment of any of its assets or properties.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.12. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 9.13. Waiver of Jury Trial. Each of the Loan Parties, the Borrower, the
Agents and the Lenders irrevocably waives all right to trial by jury in any
action,

 

101



--------------------------------------------------------------------------------

proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances or the
actions of any Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

SECTION 9.14. Waiver and Consent. The Administrative Agent and the Lenders
hereby irrevocably waive any and all Defaults and Events of Default that may
exist and be continuing as of the Amendment Effective Date under and as defined
in the Existing Second Lien Credit Agreement and any other Loan Document as
provided and defined in the Existing Second Lien Credit Agreement and
irrevocably waive any and all remedies and other rights they may have under the
Existing Second Lien Credit Agreement and any other Loan Document as provided
and defined in the Existing Second Lien Credit Agreement, only in respect of
such Defaults and Events of Defaults.

 

SECTION 9.15. Release of the Agents and the Lenders. Effective as of the date
hereof, the Loan Parties on behalf of themselves and their respective officers,
directors and employees (the “Releasors”) hereby release each Agent and Lender
and each such Agent’s and Lender’s respective direct and indirect stockholders
and other affiliates, officers, employees, directors and agents (collectively,
the “Releasees”) from any and all claims, demands, liabilities,
responsibilities, disputes, causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent that any of the
Releasors may have against any Releasee, arising from or relating to any action
or inactions of any Releasee on or prior to the date hereof with respect to this
Agreement, any other Loan Document, the Obligations, the Collateral or any other
property securing the Obligations. For purposes of the release contained in this
paragraph, the term “Loan Party” shall also include the Borrower’s successors
and assigns, including, without limitation, any trustee, receiver or other
representative acting on behalf of the Borrower.

 

SECTION 9.16. Authorization for Intercreditor and Subordination Agreements. Each
of the Lenders party hereto authorizes and directs the Agents to execute on
their behalf the Intercreditor and Subordination Agreements and agrees to be
bound by the terms thereof.

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PARENT:

 

ITC^DELTACOM, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer

 

BORROWER:

 

INTERSTATE FIBERNET, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer

 

SUBSIDIARY GUARANTORS:

 

ITC^DELTACOM COMMUNICATIONS, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer DELTACOM
INFORMATION SYSTEMS, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer

 

 



--------------------------------------------------------------------------------

BUSINESS TELECOM, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer BTI TELECOM CORP.
By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer BUSINESS TELECOM
OF VIRGINIA, INC. By:  

/s/ Richard E. Fish, Jr.

--------------------------------------------------------------------------------

Name:   Richard E. Fish, Jr. Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND COLLATERAL AGENT:

 

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  

/s/ Karl Kieffer

--------------------------------------------------------------------------------

Name:   Karl Kieffer Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

LENDERS:

 

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  

/s/ Karl Kieffer

--------------------------------------------------------------------------------

Name:   Karl Kieffer Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

BANC OF AMERICA STRATEGIC SOLUTIONS,

INC.

By:  

/s/ John W. Woodel, III

--------------------------------------------------------------------------------

Name:   John W. Woodel, III Title:   Senior Vice President



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA

(f/k/a Export Development Corporation)

By:  

/s/ William Clements

--------------------------------------------------------------------------------

Name:   William Clements Title:   RMO—Asset Mgmt By:  

/s/ Robert Hodges

--------------------------------------------------------------------------------

Name:   Robert Hodges Title:   Special Risks